Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

BY AND AMONG

GASTAR EXPLORATION INC.

AND

EACH OF THE PURCHASERS LISTED ON SCHEDULE I HERETO

Dated as of February 16, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

Definitions

     1  

2.

 

Authorization, Purchase and Sale of the Securities

     8  

2.1.

 

Authorization, Purchase and Sale

     8  

2.2.

 

Closing

     8  

3.

 

Representations and Warranties of the Company

     9  

3.1.

 

Organization and Power

     9  

3.2.

 

Capitalization

     9  

3.3.

 

Registration Rights

     10  

3.4.

 

Authorization

     10  

3.5.

 

Valid Issuance

     11  

3.6.

 

No Conflict

     11  

3.7.

 

No Defaults

     12  

3.8.

 

Consents

     12  

3.9.

 

SEC Reports; Financial Statements

     12  

3.10.

 

Absence of Certain Changes

     13  

3.11.

 

Absence of Litigation

     13  

3.12.

 

NYSE MKT

     13  

3.13.

 

Investment Company Act

     13  

3.14.

 

General Solicitation; No Integration

     13  

3.15.

 

Brokers

     13  

3.16.

 

Property

     14  

3.17.

 

Intellectual Property

     14  

3.18.

 

Labor

     15  

3.19.

 

Taxes

     15  

3.20.

 

ERISA

     16  

3.21.

 

Environmental

     16  

3.22.

 

Insurance

     17  

3.23.

 

Internal Controls

     17  

3.24.

 

Dividends

     17  

3.25.

 

Disclosure Controls

     17  

3.26.

 

Sarbanes-Oxley Act

     18  

3.27.

 

Anti-Corruption

     18  

3.28.

 

Money Laundering Laws

     18  

3.29.

 

Margin Securities

     18  

3.30.

 

Sanctions

     19  

3.31.

 

No Subsidiaries

     19  

3.32.

 

Reliance by the Purchasers

     19  

4.

 

Representations and Warranties of the Purchasers

     19  

4.1.

 

Organization

     19  

4.2.

 

Authorization

     19  

4.3.

 

No Conflict

     20  



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONTINUED)

 

4.4.

 

Consents

     20  

4.5.

 

Absence of Litigation

     20  

4.6.

 

Available Funds

     20  

4.7.

 

Brokers and Finders

     20  

4.8.

 

Purchase Entirely for Own Account

     20  

4.9.

 

Investor Status

     21  

4.10.

 

Offer and Sale of Securities Not Registered

     21  

4.11.

 

Legends

     21  

4.12.

 

Reliance by the Company

     22  

5.

 

Covenants

     22  

5.1.

 

HSR Approval

     22  

5.2.

 

Shares Issuable Upon Conversion

     22  

5.3.

 

Further Assurances

     23  

5.4.

 

Board Nominees and Observers

     23  

5.5.

 

Board Composition

     25  

5.6.

 

Specific Performance

     25  

5.7.

 

Use of Proceeds

     26  

5.8.

 

PATRIOT Act

     26  

5.9.

 

DTC

     26  

5.10.

 

Preemptive Rights

     26  

5.11.

 

Standard of Care; Corporate Opportunities

     28  

5.12.

 

No Purchaser Short Positions

     29  

5.13.

 

Notice of Developments

     30  

5.14.

 

Interim Operating Covenants

     30  

5.15.

 

Credit Agreement Delivery

     30  

6.

 

Conditions Precedent

     30  

6.1.

 

Conditions to the Obligation of the Purchasers

     30  

6.2.

 

Conditions to the Obligation of the Company

     32  

7.

 

Transfer of the Securities

     33  

7.1.

 

Transfer Requirements

     33  

8.

 

Termination

     33  

8.1.

 

Conditions of Termination

     33  

8.2.

 

Effect of Termination

     33  

9.

 

Indemnification of the Purchasers

     34  

9.1.

 

General

     34  

9.2.

 

Claims; Disputes

     34  

9.3.

 

Opportunity to Defend Third Party Claims

     34  

9.4.

 

Settlement

     35  



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONTINUED)

 

10.

 

Miscellaneous Provisions

     35  

10.1.

 

Public Statements or Releases

     35  

10.2.

 

Interpretation

     35  

10.3.

 

Notices

     36  

10.4.

 

Severability

     37  

10.5.

 

Governing Law; Submission to Jurisdiction; Venue; Waiver of Trial by Jury

     37  

10.6.

 

Waiver

     38  

10.7.

 

Expenses

     38  

10.8.

 

Assignment

     38  

10.9.

 

Confidential Information

     39  

10.10.

 

Third Parties

     39  

10.11.

 

Counterparts

     40  

10.12.

 

Entire Agreement; Amendments

     40  

10.13.

 

Survival

     40  

10.14.

 

Recourse

     40  



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONTINUED)

 

Schedules  

Schedule I

 

Purchasers and Purchased Securities

Schedule II

 

Litigation Matters

Schedule III

 

Environmental Matters

Schedule IV

 

Parties to Lock-Up Agreements

Exhibits  

Exhibit A

 

Form of Indenture

Exhibit B

 

Form of Registration Rights Agreement

Exhibit C

 

Form of Intercreditor Agreement

Exhibit D

 

Corporate Legal Opinion Matters

Exhibit E

 

Form of Lock-Up Agreement



--------------------------------------------------------------------------------

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of
February 16, 2017, by and among Gastar Exploration Inc., a Delaware corporation
(the “Company”), and each of the purchasers listed on Schedule I hereto (each, a
“Purchaser” and together, with their successors and permitted assigns, the
“Purchasers”).

WHEREAS, the Company has authorized (a) the issuance of $125,000,000 aggregate
principal amount of its Convertible Notes due 2022 (the “Notes”) to be issued in
accordance with the terms and conditions of the indenture substantially in the
form attached as Exhibit A hereto (the “Indenture”), which Notes shall be
convertible into cash, newly issued shares (the “Conversion Shares”) of common
stock, par value $0.001 per share, of the Company (the “Common Stock”) or a
combination of cash and Conversion Shares and (b) the issuance of 29,408,305
shares (the “Firm Shares”) of Common Stock;

WHEREAS, the Company desires to issue and sell to the Purchasers pursuant to
this Agreement, and the Purchasers, collectively, desire to purchase from the
Company (a) the aggregate principal amount of Notes as is set forth in Schedule
I hereto and (b) the aggregate number of Firm Shares as is set forth opposite in
Schedule I hereto;

WHEREAS, the Purchasers will be entitled to registration rights as set forth in
a registration rights agreement, substantially in the form attached to this
Agreement as Exhibit B (the “Registration Rights Agreement”);

WHEREAS, the Company also intends to enter into the Credit Agreement, which
provides for a new $250,000,000 senior secured first lien term loan facility
(the “New Term Facility”);

WHEREAS, the Company has agreed to secure the Notes by granting a
second-priority security interest on certain assets of the Company that will
secure the New Term Facility (the “Collateral”) pursuant to the Security
Agreement (as defined in Section 1 below) and all other instruments, agreements
and other documents granting (or purporting to grant) to Wilmington Trust,
National Association, as collateral agent on behalf of the holders of the Notes
(in such capacity, the “Collateral Agent”) a lien or security interest in or to
the Collateral required under the Security Agreement (such other instruments,
together with the Collateral Trust Agreement and the Security Agreement, the
“Collateral Documents”); and

WHEREAS, certain rights of the Purchasers relating to the Collateral will be
subject to an intercreditor agreement to be entered into, among the Company, the
Trustee, the Collateral Agent and Wilmington Trust, National Association, as
collateral agent on behalf of the First Lien Secured Parties (as defined in
Section 1 below), substantially in the form attached to this Agreement as
Exhibit C (the “Intercreditor Agreement”).

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

1.    Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

“Action” shall mean any claim, suit, action, arbitration, cause of action,
complaint, allegation, criminal prosecution, investigation, demand letter, or
proceeding, whether at law or at equity and whether public or private, before or
by any Governmental Authority, any arbitrator or other tribunal.



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person, provided, that each Affiliated Entity, and each Affiliate of
an Affiliated Entity, of the Purchasers shall be deemed to be an Affiliate of
the Purchasers.

“Affiliated Entity” shall mean any investment fund or holding company (including
any special purpose vehicle) formed for investments purposes that is primarily
managed, advised or serviced by the Purchasers or by an Affiliate of the
Purchasers or whose general partner, managing member or other controlling Person
is a Purchaser or an Affiliate of a Purchaser.

“Agreement” has the meaning set forth in the first paragraph hereof.

“Beneficially Own,” “Beneficially Owned,” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act, except that for purposes of this Agreement the words
“within sixty days” in Rule 13d-3(d)(1)(i) shall not apply, to the effect that a
Person shall be deemed to be the beneficial owner of a security if that Person
has the right to acquire beneficial ownership of such security at any time.

“Benefit Plans” shall mean employee benefit plans as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended or modified from
time to time, and all other employee benefit practices or arrangements,
including any such practices or arrangements providing severance pay, sick
leave, vacation pay, salary continuation for disability, retirement benefits,
deferred compensation, bonus pay, incentive pay, stock options or other
stock-based compensation, hospitalization insurance, medical insurance, life
insurance, scholarships or tuition reimbursements, maintained by the Company or
to which the Company is obligated to contribute for employees or former
employees.

“Board Nominees” has the meaning set forth in Section 5.4(a) hereof.

“Board of Directors” shall mean the Board of Directors of the Company.

“Change in Control” shall mean the occurrence of any of the following events:
(i) the Company sells all or substantially all of its consolidated assets to an
unaffiliated third party, (ii) any Person or “group” (as such term is used in
Section 13 of the Exchange Act) (other than the Purchasers or any “group”
including the Purchasers), directly or indirectly, obtains Beneficial Ownership
of 50% or more of the total outstanding voting power of the Voting Stock or
(iii) the Company participates in any merger, consolidation or similar
transaction unless immediately following the consummation of such transaction
the stockholders of the Company immediately prior to the consummation of such
transaction continue to hold (in substantially the same proportion as their
ownership of the Company’s Voting Stock immediately prior to the transaction)
more than 50% of all of the outstanding common stock or other securities
entitled to vote for the election of directors of the surviving or resulting
entity in such transaction.

 

- 2 -



--------------------------------------------------------------------------------

“Closing” has the meaning set forth in Section 2.2 hereof.

“Closing Date” has the meaning set forth in Section 2.2 hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended or modified from
time to time and including the regulations and published interpretations
thereunder.

“Collateral” has the meaning set forth in the recitals hereof.

“Collateral Agent” has the meaning set forth in the recitals hereof.

“Collateral Documents” has the meaning set forth in the recitals hereof.

“Common Stock” has the meaning set forth in the recitals hereof.

“Company” has the meaning set forth in the first paragraph hereof.

“Competitor” shall mean any entity that is an operating company which directly
engages in the exploration for and production of oil and natural gas (it being
agreed that “Competitor” shall not include (i) any entity whose primary business
is to be a lender, investor or similar venture and (ii) the Purchasers or any
affiliated entities of the Purchasers solely as a result of loans to, or
investments in, such entities, in each case with respect to the preceding
clauses (i) and (ii) whether or not such entities are indirectly engaged in the
exploration for and production of oil and natural gas as a result of having made
such loans or investments).

“Confidential Information” has the meaning set forth in Section 10.9 hereof.

“Control” (including the terms “controlling” and “controlled by”) with respect
to any Person shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

“Control Agreement” means a deposit account, securities or commodity account
control agreement, as applicable, to be executed and delivered among the
Company, the Collateral Agent and each bank at which such Person maintains any
deposit, securities or commodity account, in each case, which shall be in form
and substance substantially similar to the analogous agreement delivered under
the Credit Agreement, with such changes as are reasonably necessary to reflect
the second priority status of such agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Conversion Shares” has the meaning set forth in the recitals hereof. For
purpose of determining the number of Conversion Shares issuable upon conversion
of the Notes, the Company shall be deemed to elect “Physical Settlement” (as
defined in the Indenture).

“Credit Agreement” means the Third Amended and Restated Credit Agreement in
substantially the form of the draft thereof delivered by Latham & Watkins LLP,
counsel to the Purchasers, to Vinson & Elkins LLP, counsel to the Company, via
email at 2:06 p.m. CST on February 16, 2017.

 

- 3 -



--------------------------------------------------------------------------------

“Disclosed” means set forth in the SEC Reports, excluding any disclosures set
forth in risk factors or any “forward-looking statements.”

“DTC” has the meaning set forth in Section 5.9 hereof.

“Environmental Laws” has the meaning set forth in Section 3.21 hereof.

“Equity Securities” means any and all shares of (i) Common Stock, (ii) Preferred
Stock, and (iii) any equity securities (including preferred stock) of the
Company convertible into, or exchangeable or exercisable for, any of the
foregoing shares, and options, warrants or other rights to acquire any of the
foregoing shares or other securities.

“ERISA” has the meaning set forth in Section 3.18 hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended or
modified from time to time, and all of the rules and regulations promulgated
thereunder.

“Excluded Stock” means (i) shares of Equity Securities issued by the Company as
a stock dividend payable in shares of equity securities, or upon any subdivision
or split up of the outstanding shares of capital stock, (ii) the issuance of
shares of Equity Securities (including upon exercise of options) to directors,
employees or consultants of the Company pursuant to a stock option plan,
restricted stock plan or other similar plan, which, in any such case, has been
approved by the Board of Directors, (iii) the issuance of shares of equity
securities in connection with bona fide acquisitions of securities, or
substantially all of the assets of another person or business (other than
issuances to persons that were Affiliates of the Company at the time that the
agreement with respect to such issuance was entered into), (iv) securities
issued pursuant to the conversion, exercise or exchange of the Notes, (v) shares
of a Subsidiary of the Company issued to the Company, or (vi) securities of a
joint venture (provided that no Affiliate (other than any Subsidiary of the
Company) of the Company acquires any interest in such securities in connection
with such issuance).

“Exempt Persons” has the meaning set forth in Section 5.12 hereof.

“Expired Rights Agreement” has the meaning set forth in Section 3.2 hereof.

“Federal Reserve Board” has the meaning set forth in Section 3.29 hereof.

“Financial Statements” has the meaning set forth in Section 3.9(b) hereof.

“Firm Shares” has the meaning set forth in the recitals hereof.

“First Lien Secured Parties” shall mean “Secured Parties” (as such term is
defined in the Credit Agreement), lenders under any “Senior Credit Facility” (as
such term is defined in the Credit Agreement) and any “Qualified Counterparties”
(as such term is defined in the Credit Agreement).

“GAAP” has the meaning set forth in Section 3.9(b) hereof.

 

- 4 -



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any legislature, agency, bureau, branch,
department, division, commission, instrumentality, court, tribunal, magistrate,
justice, multi-national organization, quasi-governmental body, or other similar
recognized organization or body of any federal, state, county, municipal, local,
provincial or foreign government or any court, arbitrator, arbitration panel or
similar judicial body.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended or modified from time to time.

“Indemnification Notice” has the meaning set forth in Section 9.2 hereof.

“Indemnified Person” has the meaning set forth in Section 9.1 hereof.

“Indenture” has the meaning set forth in the recitals hereof.

“Intellectual Property” has the meaning set forth in Section 3.17 hereof.

“Intercreditor Agreement” has the meaning set forth in the recitals hereof.

“Investment Company Act” has the meaning set forth in Section 3.13 hereof.

“Losses” has the meaning set forth in Section 9.1 hereof.

“Material Adverse Effect” shall mean such facts, circumstances, events or
changes that are, individually or in the aggregate, materially adverse to
(i) the assets, business, business prospects, operations, earnings, properties,
condition (financial or otherwise), stockholders’ equity or results of
operations of the Company or (ii) the Company’s ability to consummate the
transactions contemplated by the Transaction Agreements.

“Money Laundering Laws” has the meaning set forth in Section 3.28 hereof.

“Mortgaged Properties” means the each of the properties listed on Schedule 1.01
to the Credit Agreement.

“Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
mortgages, collateral chattel mortgages, collateral assignments, financing
statements and other documents, instruments and agreements evidencing, creating,
perfecting or otherwise establishing the Liens on the Mortgaged Properties,
which shall be in form and substance substantially similar to the analogous
documents, instruments and agreements delivered under the Credit Agreement, with
such changes as are reasonably necessary to reflect the second priority status
of such documents, instruments and agreements.

“NYSE MKT” has the meaning set forth in Section 3.12 hereof.

“New Term Facility” has the meaning set forth in the recitals hereof.

“Notes” has the meaning set forth in the recitals hereof.

 

- 5 -



--------------------------------------------------------------------------------

“Observers” has the meaning set forth in Section 5.4(e) hereof.

“Permitted Business Liens” shall mean the all liens, security interests,
pledges, charges, encumbrances, mortgages and restrictions described in clauses
(E), (G), (L) and (M) of the definition of “Permitted Liens” set forth in the
Indenture.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or any other entity or organization.

“Pre-Closing Period” shall mean the period commencing on the date hereof and
terminating on the earlier to occur of (a) the Closing and (b) the termination
of this Agreement in accordance with the provisions hereof.

“Preferred Stock” means the preferred stock of the Company, par value $0.01 per
share.

“Pro Rata Share” has the meaning set forth in Section 5.10 hereof.

“Proposed Securities” has the meaning set forth in Section 5.10 hereof.

“Purchaser” has the meaning set forth in the first paragraph hereof.

“Purchaser Adverse Effect” has the meaning set forth in Section 4.3 hereof.

“Qualification Requirement” has the meaning set forth in Section 5.4(a) hereof.

“Registration Rights Agreement” has the meaning set forth in the recitals
hereof.

“Representatives” has the meaning set forth in Section 10.9 hereof.

“Restricted Period” has the meaning set forth in Section 7.1(a) hereof.

“Revolving Credit Facility” has the meaning set forth in Section 3.16 hereof.

“Rights Agreement” shall mean that certain Rights Agreement dated as of
January 27, 2017 between the Company and American Stock Transfer & Trust
Company, LLC, as Rights Agent.

“rights-of-way” has the meaning set forth in Section 3.16 hereof.

“Rule 144” shall mean Rule 144 (or any successor provision) under the Securities
Act, as such provision may be amended from time to time.

“Sanctions” has the meaning set forth in Section 3.30 hereof.

“SEC” shall mean the Securities and Exchange Commission.

“SEC Reports” shall mean the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2015, the Company’s Quarterly Reports on Form 10-Q for
each of the

 

- 6 -



--------------------------------------------------------------------------------

fiscal quarters ended March 31, 2016, June 30, 2016 and September 30, 2016, the
Company’s Proxy Statement on Schedule 14A for its 2016 Annual Meeting of
Stockholders, and any Current Reports on Form 8-K filed or furnished by the
Company after December 31, 2015 and on or prior to the date hereof.

“Securities” shall mean the Notes, the Conversion Shares and the Firm Shares.

“Securities Act” shall mean the Securities Act of 1933, as amended or modified
from time to time, and all of the rules and regulations promulgated thereunder.

“Security Agreement” means that certain Pledge and Security Agreement executed
and delivered by the Company on the Closing Date in favor of the Collateral
Agent, for the benefit of the Collateral Agent and holders of the Notes, which
shall be in form and substance substantially similar to the draft of the
analogous agreement under the Credit Agreement delivered by Latham & Watkins
LLP, counsel to the Purchasers, to Vinson & Elkins LLP, counsel to the Company,
via email at 2:06 p.m. CST on February 16, 2017, with such changes as are
reasonably necessary to reflect the second priority status of such agreement.

“Security Instruments” means collectively, the Security Agreement, all Control
Agreements and all Mortgages, deeds of trust, security agreements, pledge
agreements, guaranty agreements (other than this Agreement), collateral
assignments and all other collateral documents, now or hereafter executed and
delivered by the Company or any other Person as security for the payment or
performance of the obligations hereunder, which shall be in form and substance
substantially similar to the analogous documents and agreements delivered under
the Credit Agreement, with such changes as are reasonably necessary to reflect
the second priority status of such documents and agreements.

“Senior Secured Notes” has the meaning set forth in Section 3.16 hereof.

“Specified Person” has the meaning set forth in Section 10.14(b) hereof.

“Subsidiary” when used with respect to any party shall mean any corporation or
other organization, whether incorporated or unincorporated (x) of which such
party or a Subsidiary of such party is a general partner or managing member or
(y) of which at least a majority of the securities or other interests of which
having by their terms ordinary voting power to elect a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization is directly or indirectly owned or controlled
by such party or by any one or more of its Subsidiaries, or by such party and
one or more of its Subsidiaries.

“Transaction Agreements” shall mean this Agreement, the Registration Rights
Agreement, the Indenture, the Notes, the Collateral Documents and the
Intercreditor Agreement.

“Transfer” has the meaning set forth in Section 7.1(a) hereof.

“Trustee” shall mean Wilmington Trust, National Association or such other
financial institution that provides corporate trust services as proposed by the
Company and consented to by the Purchasers.

 

- 7 -



--------------------------------------------------------------------------------

“Voting Stock” shall mean securities of any class or kind ordinarily having the
power to vote generally for the election of directors, managers or other voting
members of the governing body of the Company or any successor thereto.

2.    Authorization, Purchase and Sale of the Securities.

2.1.    Authorization, Purchase and Sale.

(a)    The Company has authorized (a) the initial sale and issuance to the
Purchasers of the Notes and (b) the issuance of the Conversion Shares, if any,
to be issued upon the conversion of the Notes. Subject to and upon the terms and
conditions set forth in this Agreement, at the Closing, the Company shall issue
and sell to the Purchasers, and the Purchasers, jointly and severally, shall
purchase from the Company, the aggregate principal amount of Notes set forth in
Schedule I hereto, at a purchase price equal to the principal amount of Notes
purchased.

(b)    The Company has authorized the initial sale and issuance to the
Purchasers of the Firm Shares. Subject to and upon the terms and conditions set
forth in this Agreement, at the Closing, the Company shall issue and sell to the
Purchasers, and the Purchasers, jointly and severally, shall purchase from the
Company, the aggregate number of the Firm Shares set forth in Schedule I hereto,
at a purchase price of $1.7002 per share.

(c)    Notwithstanding anything in this Section 2.1 to the contrary, (i) no
later than one (1) business day prior to the Closing, the Purchasers shall
deliver to the Company an updated version of Schedule I, which shall set forth
the aggregate principal amount of the Notes and the number of the Firm Shares
that each Purchaser shall purchase pursuant to this Agreement, (ii) following
the delivery of the updated version of Schedule I pursuant to this
Section 2.1(c), subject to and upon the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Purchaser,
and each Purchaser shall purchase from the Company (A) the aggregate principal
amount of the Notes set forth opposite its name in the updated version of
Schedule I and (B) the number of the Firm Shares set forth opposite its name in
the updated version of Schedule I, and (iii) following the delivery of the
updated version of Schedule I pursuant to this Section 2.1(c), the obligations
of each Purchaser to purchase its respective Notes and Firm Shares as provided
in such updated version of Schedule I shall be several and not joint. In
connection with an update of Schedule I pursuant to this Section 2.1(c), in no
event shall the aggregate principal amount of the Notes or the aggregate number
of the Firm Shares set forth on Schedule I as of the date of this Agreement be
modified or amended.

2.2.    Closing.

(a)    Subject to the satisfaction or waiver of the conditions set forth in
Section 6, the closing of the purchase and sale of the Notes and the Firm Shares
(the “Closing”) shall take place at the offices of Vinson & Elkins LLP, 1001
Fannin Street, Suite 2500, Houston, TX 77002 either (i) no later than the date
that is three (3) business days following the satisfaction or waiver of the
conditions set forth in Section 6 or (ii) on such other date as is mutually
agreed upon in writing by the Company and the Purchasers (the “Closing Date”).

 

- 8 -



--------------------------------------------------------------------------------

(b)    At the Closing:

(i)    the Notes shall be delivered in certificated form with appropriate
restrictive legends and transfer restriction notations as set forth in the
Indenture to the account(s) specified by the Purchasers (or any Affiliate of
Ares Management LLC to which the rights and obligations under this Agreement are
assigned prior to the Closing Date consistent with the terms of this Agreement
and in aggregate principal amount held entirely by the Purchasers); and

(ii)    the Purchasers shall receive evidence of the Firm Shares credited to
book-entry accounts maintained by the Company’s transfer agent, duly issued by
the Company and registered in the name of the Purchasers or the name of any
Affiliate of Ares Management LLC to which the rights and obligations under this
Agreement are assigned prior to the Closing Date consistent with the terms of
this Agreement, bearing the legend or restrictive notation set forth in
Section 4.11, free and clear of any liens, other than transfer restrictions
under applicable federal and state securities laws and under this Agreement,

in each case against payment to the Company of the purchase price therefor by
wire transfer of immediately available funds to an account to be designated by
the Company.

3.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchasers as follows:

3.1.    Organization and Power. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with the corporate power and authority to own its properties and to
conduct its business as it is currently being conducted. The Company is duly
qualified to transact business and is in good standing as a foreign corporation
in each other jurisdiction in which its ownership or leasing of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a Material Adverse Effect.

3.2.    Capitalization.

(a)    As of September 30, 2016, (i) the total number of outstanding shares of
Common Stock was 131,725,215 (including 1,168,925 shares issued as restricted
stock subject to forfeiture or future vesting) and the total number of shares of
Common Stock issuable upon exercise of outstanding options to acquire shares of
Common Stock was 214,600, (ii) the total number of outstanding shares of
Preferred Stock consisted of 4,045,000 shares of 8.625% Series A Cumulative
Preferred Stock and 2,140,000 shares of 10.75% Series B Cumulative Preferred
Stock, (iii) 1,475,730 performance based units were issued and outstanding
subject to payment in Common Stock upon vesting of between 0 and 2.0 shares per
unit and (iv) no other shares of stock or options or rights to acquire stock
were outstanding, except stockholder rights distributed or created pursuant to
that certain Rights Agreement dated January 18, 2016 between the Company and
American Stock Transfer & Trust Company, LLC, as Rights Agent, as amended, (the
“Expired Rights Agreement”) which rights have expired by their terms. Since
September 30, 2016 through the date hereof, the Company has issued (i)
24,054,862 shares of Common Stock pursuant to its at-the-market sales agency
plan, (ii) 935,756 shares of restricted Common Stock subject to vesting (and net
of forfeitures) pursuant to its Long-Term Incentive

 

- 9 -



--------------------------------------------------------------------------------

Stock Plan, (iii) 207,125 performance based units subject to payment in Common
Stock upon vesting of between 0 and 2.0 shares per unit issued pursuant to the
Company’s Long-Term Incentive Stock Plan and (iv) grants under the Company’s
Long-Term Incentive Plan of an additional 544,051 restricted stock units and
544,051 performance based units, the payment of which in Common Stock remains
subject to approval by stockholders of the Company at its 2017 annual meeting of
stockholders. Except as provided in the foregoing sentence, since September 30,
2016 there have been no other options or other rights to acquire shares of
Common Stock issued except certain rights distributed to stockholders or created
for the benefit of stockholders pursuant to the Rights Agreement and shares of
capital stock issued by the Company pursuant to outstanding options and other
rights to purchase shares of Common Stock. All such issued and outstanding
shares of Common Stock and Preferred Stock have been duly authorized and validly
issued and are fully paid and non-assessable. As of the date of this Agreement,
no dividends have been paid or declared with respect to the shares of Common
Stock except for the dividend declaration and distribution of rights issued
pursuant to the Expired Rights Agreement and the Rights Agreement.

(b)    As of the date of this Agreement, except as set forth in Section 3.2(a),
and except for pursuant to the Company’s Benefit Plans, rights issued pursuant
to the Rights Agreement and the outstanding Preferred Stock, there are no
existing options, warrants, calls, preemptive (or similar) rights, subscriptions
or other rights, agreements or commitments obligating the Company to issue,
transfer or sell, or cause to be issued, transferred or sold, any capital stock
of the Company or any securities convertible into or exchangeable for such
capital stock, and there are no outstanding contractual obligations of the
Company to repurchase, redeem or otherwise acquire any of its shares of capital
stock.

3.3.    Registration Rights. Except as set forth in the Transaction Agreements,
the Company has not granted to any Person the right to require the Company to
register Common Stock on or after the date of this Agreement.

3.4.    Authorization. The Company has all requisite corporate power to enter
into the Transaction Agreements and to carry out and perform its obligations
under the terms of the Transaction Agreements. All corporate action on the part
of the Company and its officers, directors and stockholders necessary for the
authorization of the Securities, the authorization, execution, delivery and
performance of the Transaction Agreements and the consummation of the
transactions contemplated herein and therein has been taken. The execution,
delivery and performance of the Transaction Agreements by the Company, the
issuance of the Securities in accordance with their terms and the consummation
of the other transactions contemplated herein and therein do not require any
approval of the Company’s stockholders (other than such approval as has already
been obtained and other than the Requisite Stockholder Approval (as defined in
the Indenture)). Assuming this Agreement constitutes the legal and binding
agreement of the Purchasers, this Agreement constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws relating to or affecting
creditors generally or by general equity principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Upon their
respective execution by the Company and the other parties thereto and assuming
that they constitute legal and binding agreements of the other parties thereto,
each of the Transaction Agreements will constitute a

 

- 10 -



--------------------------------------------------------------------------------

legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
relating to or affecting creditors generally or by general equity principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

3.5.    Valid Issuance. The Notes being purchased by the Purchasers hereunder
will, upon issuance pursuant to the terms hereof and the terms of the Indenture
and upon payment therefor, be valid and legally binding obligations of the
Company, enforceable in accordance with their terms and the terms of the
Indenture, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws relating to or affecting
creditors generally or by general equity principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law). At or prior
to the Closing and at all times thereafter, the Company will have authorized and
have available for issuance at least the number of Conversion Shares into which
the Notes may be converted, assuming that all outstanding Notes were converted
at the same time under Physical Settlement (as defined in the Indenture) and at
the maximum conversion rate set forth in the last sentence of Section 5.07(A) of
the Indenture. The Conversion Shares issuable upon conversion of the Notes have
been duly authorized for issuance and, when issued upon conversion of the Notes
will be duly and validly issued, fully paid and non-assessable and will not be
subject to any pre-emptive or similar rights and will rank pari passu in all
respects with all other existing shares of Common Stock. The Firm Shares have
been duly authorized and, upon issuance in accordance with the terms hereof,
will be validly issued, fully paid and non-assessable and will not be subject to
any pre-emptive or similar rights and will rank pari passu in all respects with
all other existing shares of Common Stock. Subject to the accuracy of the
representations made by the Purchasers in Section 4 hereof, the Securities will
be issued to the Purchasers in compliance with applicable exemptions from
(i) the registration and prospectus delivery requirements of the Securities Act
and (ii) the registration and qualification requirements of applicable
securities laws of the states of the United States.

3.6.    No Conflict. The execution, delivery and performance of the Transaction
Agreements by the Company, the issuance of the Securities and the consummation
of the other transactions contemplated hereby will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, constitute
a default under (nor constitute any event which with or without notice, lapse of
time or both would result in any breach or violation of or constitute a default
under), give rise to any right of termination or other right or the cancellation
or acceleration of any right or obligation or loss of a benefit under, or give
rise to the creation or imposition of any lien, encumbrance, security interest,
claim or charge upon any property or assets of the Company pursuant to any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or its Subsidiaries is a party or by which
either the Company or any of its properties may be bound or to which any of
their property or assets is subject, (ii) result in any violation of the
provisions of the charter or by-laws (or analogous governing instrument, as
applicable) of the Company, or (iii) result in any violation of any law,
statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company, or any of its properties or assets, except, with respect to clauses
(i) and (iii), for any such conflict, breach, violation or default as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

- 11 -



--------------------------------------------------------------------------------

3.7.    No Defaults. The Company is not in breach or violation of or in default
(nor has any event occurred which with notice, lapse of time or both would
result in any breach or violation of, or constitute a default) (i) under the
provisions of its charter or bylaws (or analogous governing instrument, as
applicable) or (ii) in the performance or observance of any term, covenant,
obligation, agreement or condition contained in any indenture, mortgage, deed of
trust, bank loan or credit agreement or other evidence of indebtedness, or any
license, lease, contract or other agreement or instrument to which the Company
or such Subsidiary is a party or by which any of its properties may be bound or
affected, or (iii) in the performance or observance of any statute, law, rule,
regulation, ordinance, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such Subsidiary or any of its properties, as
applicable, except, with respect to clauses (ii) and (iii) above, to the extent
any such contravention has been waived or would not, individually or in the
aggregate, result in a Material Adverse Effect.

3.8.    Consents. No approval, authorization, consent or order of or filing,
qualification or registration with, any person or entity (including court or
governmental agency or body, foreign or domestic), which has not been made,
obtained or taken and is not in full force and effect, is required of the
Company in connection with the execution, delivery and performance of the
Transaction Agreements by the Company, the issuance of the Securities and the
consummation of the other transactions contemplated by the Transaction
Agreements other than (i) such filings as may be required under the Securities
Act pursuant to the Registration Rights Agreement, (ii) such filings as may be
required under the rules of the Financial Industry Regulatory Authority,
(iii) such filings as may be required by the NYSE MKT, (iv) any required filing
on Form 8-K under the Exchange Act or (v) the expiration or termination of any
applicable waiting periods under the HSR Act or any foreign antitrust
requirements in connection with the issuance of Conversion Shares upon
conversion of the Notes.

3.9.    SEC Reports; Financial Statements.

(a)    The Company has filed all required registration statements, prospectuses,
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC since December 31, 2012 through the date hereof. The
information contained or incorporated by reference in the SEC Reports (but
excluding representations and warranties contained in any instrument or
agreement filed as an exhibit thereto) was true and correct in all material
respects as of the respective dates of the filing thereof with the SEC (or if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing); and, as of such respective dates, the SEC Reports did
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. All of
the SEC Reports, as of their respective dates, complied as to form in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act and the rules and regulations promulgated thereunder.

(b)    The consolidated financial statements of the Company included in the SEC
Reports (collectively, the “Financial Statements”) fairly present in all
material respects the consolidated financial position of the Company as of the
dates indicated, and the results of its operations and cash flows for the
periods therein specified, all in accordance with United States

 

- 12 -



--------------------------------------------------------------------------------

generally accepted accounting principles applied on a consistent basis (“GAAP”)
throughout the periods therein specified (except as otherwise noted therein, and
in the case of quarterly financial statements except for the absence of footnote
disclosure and subject, in the case of interim periods, to normal year-end
adjustments).

(c)    Except as disclosed in the SEC Reports, the Company has not incurred any
liabilities that are of a nature that would be required to be disclosed on a
balance sheet of the Company or the footnotes thereto prepared in conformity
with GAAP, other than (i) liabilities incurred in the ordinary course of
business since September 30, 2016, and (ii) liabilities that would not,
individually or in the aggregate, have a Material Adverse Effect.

3.10.    Absence of Certain Changes. Since September 30, 2016, there have not
been any changes, circumstances, conditions or events which, individually or in
the aggregate, have had, or would reasonably be expected to have, a Material
Adverse Effect.

3.11.    Absence of Litigation. Except as disclosed in Schedule II, there are no
material legal or governmental actions, suits, claims or proceedings pending or,
to the Company’s knowledge, threatened or contemplated to which the Company is
or would be a party or of which any of their respective properties is or would
be subject at law or in equity, before or by any federal, state, local or
foreign governmental or regulatory commission, board, body, authority or agency,
or before or by any self-regulatory organization or other non-governmental
regulatory authority.

3.12.    NYSE MKT. The Common Stock is registered pursuant to Section 12(b) of
the Exchange Act and is listed on the NYSE MKT LLC (“NYSE MKT”), and the Company
has no action pending to terminate the registration of the Common Stock under
the Exchange Act or delist the Common Stock from the NYSE MKT, nor has the
Company received any notification that the SEC or the NYSE MKT is currently
contemplating terminating such registration or listing.

3.13.    Investment Company Act. The Company is not, and immediately after
receipt of payment for the Securities will not be, (i) an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”), and
the rules and regulations of the SEC thereunder, or (ii) a “business development
company” (as defined in Section 2(a)(48) of the Investment Company Act).

3.14.     General Solicitation; No Integration. Neither the Company nor any
other Person or entity authorized by the Company to act on its behalf has
engaged in a general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) of investors with respect to offers or sales
of the Securities. The Company has not, directly or indirectly, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which, to its knowledge, is or will
be integrated with the Securities sold pursuant to this Agreement.

3.15.    Brokers. Neither the Company nor any other Person authorized by the
Company to act on its behalf has retained, utilized or been represented by any
broker or finder in connection with the transactions contemplated by this
Agreement whose fees the Purchasers would be required to pay, other than as
previously disclosed in writing to Purchasers.

 

- 13 -



--------------------------------------------------------------------------------

3.16.    Property. Except as otherwise set forth in the SEC Reports or such as
in the aggregate does not, individually or in the aggregate, currently result
in, and is not reasonably expected in the future to result in, a Material
Adverse Effect, the Company has title to their respective properties as follows:
(a) with respect to wells (including leasehold interests and appurtenant
personal property) and non-producing oil and gas properties (including
undeveloped locations on leases held by production and those leases not held by
production), such title is good and free and clear of all liens, security
interests, pledges, charges, encumbrances, mortgages and restrictions (except
Permitted Business Liens and those arising under or in connection with the
Company’s Second Amended and Restated Credit Agreement, as amended (the
“Revolving Credit Facility”) or the Company’s 8.625% Senior Secured Notes due
2018 (the “Senior Secured Notes”)); (b) with respect to non-producing properties
in exploration prospects, such title was investigated in accordance with
customary industry procedures prior to the acquisition thereof by the Company or
any such Subsidiary; (c) with respect to real property other than oil and gas
interests, such title is good and marketable free and clear of all liens,
security interests, pledges, charges, encumbrances, mortgages and restrictions
(except Permitted Business Liens and those arising under or in connection with
the Revolving Credit Facility or the Senior Secured Notes); and (d) with respect
to personal property other than that appurtenant to oil and gas interests, such
title is free and clear of all liens, security interests, pledges, charges,
encumbrances, mortgages and restrictions (except Permitted Business Liens and
those arising under or in connection with the Revolving Credit Facility or the
Senior Secured Notes). No real property owned, leased, licensed, or used by the
Company or any Subsidiary lies in an area which is, or to the knowledge of the
Company will be, subject to restrictions which would prohibit, and no statements
of facts relating to the actions or inaction of another person or entity or his
or its ownership, leasing, licensing, or use of any real or personal property
exists or will exist which would prevent, the continued effective ownership,
leasing, licensing, exploration, development or production or use of such real
property in the business of the Company or any such Subsidiary as presently
conducted, except as such that in the aggregate does not currently result in,
and is not reasonably expected in the future to result in, a Material Adverse
Effect. The working interests in oil, gas and mineral leases or mineral
interests that constitute a portion of the real property held by the Company
reflect in all material respects the right of the Company to explore, develop or
receive production from such real property, subject to statutes, regulations and
administrative orders regarding forced pooling and rights of third parties to
participate in the drilling of wells on such leases pursuant to agreements
entered into in the ordinary course of business or described in the SEC Reports
or pursuant to that certain Development Agreement dated as of October 14, 2016.
The Company has such consents, easements, rights of way or licenses from any
person (“rights-of-way”) as are necessary to enable the Company to conduct its
business as it is currently being conducted, except for such rights-of-way the
lack of which would not have, individually or in the aggregate, a Material
Adverse Effect.

3.17.    Intellectual Property. The Company owns or possesses the right to use
all patents, trademarks, trademark registrations, service marks, service mark
registrations, trade names, copyrights, licenses, inventions, software,
databases, know-how, Internet domain names, trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures, and other intellectual property (collectively, “Intellectual
Property”)

 

- 14 -



--------------------------------------------------------------------------------

necessary to carry on its businesses as currently conducted, and the Company is
not aware of any claim to the contrary or any challenge by any other person to
the rights of the Company with respect to the foregoing except for those that
could not, individually or in the aggregate, have a Material Adverse Effect. The
Company’s Intellectual Property licenses are, to the knowledge of the Company,
valid, binding upon, and enforceable by or against the parties thereto in
accordance with their terms. The Company has complied in all material respects
with, and are not in breach nor have received any asserted or threatened claim
of breach of, any Intellectual Property license, and the Company has no
knowledge of any breach or anticipated breach by any other person of any
Intellectual Property license. The business of the Company as now conducted does
not and will not infringe or conflict with any patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses or other Intellectual
Property or franchise right of any person. The Company has not received written
notice of any claim against the Company alleging the infringement by the Company
of any patent, trademark, service mark, trade name, copyright, trade secret,
license in or other intellectual property right or franchise right of any
person. The Company has taken all reasonable steps to protect, maintain and
safeguard its rights in all Intellectual Property, including the execution of
appropriate nondisclosure and confidentiality agreements. The consummation of
the transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the right of the Company to own,
use or hold for use any of the Intellectual Property as owned, used or held for
use in the conduct of the businesses as currently conducted. The Company does
not own any patents or has made application for the issuance of a patent.

3.18.    Labor. No labor problem or dispute with the employees of the Company
exists, or, to the Company’s knowledge, is threatened or imminent, which would
reasonably be expected to result in a Material Adverse Effect. The Company is
not aware that any key employee or significant group of employees of the Company
plans to terminate employment with the Company. Except for matters which would
not, individually or in the aggregate, result in a Material Adverse Effect,
(i) there is (A) no unfair labor practice complaint pending or, to the Company’s
knowledge, threatened against the Company before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under
collective bargaining agreements is pending or, to the Company’s knowledge,
threatened, (B) no strike, labor dispute, slowdown or stoppage pending or, to
the Company’s knowledge, threatened against the Company and (C) no union
representation dispute currently existing concerning the employees of the
Company and (ii) to the Company’s knowledge, (A) no union organizing activities
are currently taking place concerning the employees of the Company and (B) there
has been no violation of any federal, state, local or foreign law relating to
discrimination in the hiring, promotion or pay of employees, any applicable wage
or hour laws or any provision of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), or the rules and regulations promulgated thereunder
concerning the employees of the Company.

3.19.    Taxes. Except as would not, individually or in the aggregate, result in
a Material Adverse Effect, each of the Company (i) has timely filed all
necessary federal, state, local and foreign income and franchise tax returns (or
timely filed applicable extensions therefor) that have been required to be
filed, and (ii) is not in default in the payment of any taxes which were payable
pursuant to such returns or any assessments with respect thereto, other than any
which the Company is contesting in good faith and for which adequate reserves
have been

 

- 15 -



--------------------------------------------------------------------------------

provided and reflected in the Financial Statements. The Company has no tax
deficiency that has been or, to the knowledge of the Company, is reasonably
likely to be asserted or threatened against it that would, individually or in
the aggregate, result in a Material Adverse Effect. None of the Company has
engaged in any transaction which is a corporate tax shelter or which could be
characterized as such by the Internal Revenue Service or any other taxing
authority.

3.20.    ERISA. Except as would not, individually or in the aggregate, result in
a Material Adverse Effect, (i) the Company is in compliance in all material
respects with all presently applicable provisions of ERISA; (ii) no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company would have any liability; (iii) the
Company has not incurred and does not expect to incur liability under Title IV
of ERISA with respect to termination of, or withdrawal from, any “pension plan”
or Sections 412 or 4971 of the Code; and (iv) each “pension plan” for which the
Company would have any liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.

3.21.    Environmental. The Company (i) is in compliance with any and all
applicable federal, state and local laws, orders, rules, regulations,
ordinances, legally enforceable directives, decrees and judgments or other
legally enforceable requirements of any Governmental Authority relating to the
protection of occupational health and safety (to the extent such health and
safety relate to exposure to hazardous or toxic substances or wastes), the
environment, flora and fauna or to hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”) that are applicable to such
entities; (ii) has timely applied for and where received is in compliance with,
all such permits, authorizations or other approvals required of it under
applicable Environmental Laws to conduct their respective businesses as they are
currently being conducted; and (iii) is in compliance with all terms and
conditions of any such received permit, authorization or approval, except in the
case of each of clauses (i), (ii), and (iii) where such noncompliance with
applicable Environmental Laws, such failure to apply for or receive required
permits, authorizations or other approvals or such failure to comply with the
terms and conditions of such received permits, authorizations or approvals would
not, individually or in the aggregate, result in a Material Adverse Effect. The
Company has not received notice of any actual or alleged violation of, or
potential liability under any applicable Environmental Laws regarding the
presence, disposal or release of hazardous or toxic substances or wastes,
pollutants or contaminants, except for any such actual or alleged violation of,
or any such potential liability under applicable Environmental Laws that would,
individually or in the aggregate, not result in a Material Adverse Effect.
Except as disclosed in Schedule III, (A) there are no material governmental
proceedings that are pending, or known by the Company to be threatened, against
the Company, under Environmental Laws, and (B) to the knowledge of the Company,
there are no material conditions or occurrences regarding compliance with
applicable Environmental Laws, or liabilities under applicable Environmental
Laws. To the knowledge of the Company, there are no material costs or
liabilities under applicable Environmental Laws arising with respect to the
conduct of the business by each of the Company (including any capital or
operating expenditures required for clean-up, closure of properties or
compliance with applicable Environmental Laws or any permit, authorization or
approval, any related constraints on operating activities and any potential
liabilities to third parties).

 

- 16 -



--------------------------------------------------------------------------------

3.22.    Insurance. The Company maintains or is covered by insurance provided by
recognized, financially sound and reputable institutions with insurance policies
in such amounts and covering such risks as is adequate for the conduct of its
business and the value of its properties and as is customary for companies
engaged in similar businesses in similar industries. All such insurance is fully
in force on the date hereof and will be fully in force as of the Closing; the
Company is in compliance with the terms of such policies in all material
respects; and none of the Company has received notice from any insurer or agent
of such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance; and there are not
claims by the Company under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause. The Company has no reason to believe that it will not be able to
renew their existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not, individually or in the aggregate, have a
Material Adverse Effect. The Company has not been denied any material insurance
policy or coverage for which it has applied. The Company does not insure risk of
loss through any captive insurance, risk retention group, reciprocal group or by
means of any fund or pool of assets specifically set aside for contingent
liabilities.

3.23.    Internal Controls. The Company maintains a system of internal controls
over financial reporting that complies with the requirements of the Exchange Act
and has been designed under the supervision of the Company’s principal executive
and principal financial officers to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP. The Company maintains internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

3.24.    Dividends. Except as prohibited by law, no Subsidiary of the Company is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such Subsidiary’s capital stock,
from repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of such Subsidiary’s property or assets to the
Company or any other Subsidiary of the Company.

3.25.    Disclosure Controls. The Company has established, maintains and
evaluates “disclosure controls and procedures” (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act), which (i) are designed to
ensure that material information relating to the Company is made known to the
Company’s principal executive officer and its principal financial officer by
others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared, (ii) have
been evaluated for effectiveness as of the end of the last fiscal period covered
by the Financial Statements; and (iii) such disclosure controls and procedures
are effective to perform the functions for which they were established. There
are no significant deficiencies or material weaknesses in the design or
operation of internal controls which could adversely affect the

 

- 17 -



--------------------------------------------------------------------------------

Company’s ability to record, process, summarize, or report financial data to
management and the board of directors of the Company. The Company is not aware
of any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls; and since the date
of the most recent evaluation of such disclosure controls and procedures, there
have been no significant changes in internal controls or in other factors that
could significantly affect internal controls, including any corrective actions
with regard to significant deficiencies and material weaknesses.

3.26.    Sarbanes-Oxley Act. The Company, and to its knowledge, each of its
directors or officers, in their capacities as such, are in compliance in all
material respects with all applicable effective provisions of the Sarbanes-Oxley
Act and any related rules and regulations promulgated by the SEC. Each of the
principal executive officer and the principal financial officer of the Company
has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by him or her with the SEC. For purposes of
the preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.

3.27.    Anti-Corruption. Neither the Company nor, to the Company’s knowledge,
any other person associated with or acting on behalf of the Company, including
any director, officer, agent or employee of the Company has, directly or
indirectly, while acting on behalf of the Company (i) used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity or failed to disclose fully any contribution in
violation of law, (ii) made any payment to any federal or state governmental
officer or official, or other person charged with similar public or quasi-public
duties in violation of the laws of the United States or any jurisdiction
thereof, (iii) violated or is in violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977, as amended or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment.

3.28.    Money Laundering Laws. The operations of the Company is and has been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the USA PATRIOT Act, money laundering statutes, rules and
regulations thereunder, and related or similar rules, regulations or guidelines,
issued, administered or enforced by a governmental agency (collectively, the
“Money Laundering Laws”) and no material action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened against the Company.

3.29.    Margin Securities. The Company does not own any “margin securities” as
that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System (the “Federal Reserve Board”), and none of the proceeds of the
sale of the Securities will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Securities
to be considered a “purpose credit” within the meanings of Regulation T, U or X
of the Federal Reserve Board.

 

- 18 -



--------------------------------------------------------------------------------

3.30.    Sanctions. None of the Company or, to the knowledge of the Company,
after due inquiry, any director, officer, agent, employee or affiliate of the
Company is (i) currently subject to or the target of any sanctions administered
or enforced by the Office of Foreign Assets Control of the U.S. Treasury
Department, the U.S. Department of State, the United Nations Security Council,
the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”); or (ii) located, organized or resident in
a country that is the subject of Sanctions (including Cuba, Iran, North Korea,
Sudan, and Syria); and the Company will not, directly or indirectly, use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any affiliate, subsidiary, joint venture partner or other person or
entity, which, to the Company’s knowledge, will use such proceeds for the
purpose of financing the activities of any person currently subject to or the
target of Sanctions, or in any other manner that will result in a violation by
any person (including any person participating in the transaction whether as an
underwriter, advisor, investor or otherwise) of Sanctions. The Company has not
knowingly engaged in for the past five years, are not now knowingly engaged in,
and will not engage in, any dealings or transactions with any individual or
entity, or in any country or territory, that at the time of the dealing or
transaction is or was the subject or target of Sanctions.

3.31.    No Subsidiaries. The Company has no Subsidiaries other than such that
constitute “Immaterial Subsidiaries” under and as defined in the Indenture.

3.32.    Reliance by the Purchasers. The Company acknowledges that the
Purchasers will rely upon the truth and accuracy of, and the Company’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of the Company set forth herein.

4.    Representations and Warranties of the Purchasers. The Purchasers
represents and warrants to the Company as follows:

4.1.    Organization. The Purchasers are duly organized, validly existing and in
good standing under the laws of the jurisdiction of their respective
organization and have the requisite power and authority to own, lease and
operate their respective properties and to carry on their businesses as now
conducted.

4.2.    Authorization. The Purchasers have all requisite corporate or similar
power to enter into this Agreement and the other Transaction Agreements to which
they will be a party and to carry out and perform their obligations hereunder
and thereunder. All corporate, member or partnership action on the part of the
Purchasers or their respective stockholders, members or partners necessary for
the authorization, execution, delivery and performance of this Agreement and the
other Transaction Agreements to which they will be a party and the consummation
of the other transactions contemplated herein has been taken. Assuming this
Agreement constitutes the legal and binding agreement of each party hereto other
than the Purchasers, this Agreement constitutes a legal, valid and binding
obligation of the Purchasers, enforceable against the Purchasers in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws relating to or affecting
creditors generally or by general equity principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law). Upon their
respective execution

 

- 19 -



--------------------------------------------------------------------------------

by the Purchasers and the other parties thereto and assuming that they
constitute legal and binding agreements of each party thereto other than the
Purchasers, each of the other Transaction Agreements to which the Purchasers
will be a party will constitute a legal, valid and binding obligation of the
Purchasers, enforceable against the Purchasers in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws relating to or affecting creditors
generally or by general equity principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

4.3.    No Conflict. The execution, delivery and performance by the Purchasers
of the Transaction Agreements to which it is a party will not conflict with or
result in any violation of or default by the Purchasers (with or without notice
or lapse of time, or both) under (i) any provision of the organizational
documents of the Purchasers or (ii) any agreement or instrument, credit
facility, franchise, license, judgment, order, statute, law, ordinance, rule or
regulations, applicable to the Purchasers or their respective properties or
assets, except, in the case of clause (ii), as would not, individually or in the
aggregate, be reasonably expected to materially delay or hinder the ability of
the Purchasers to perform their obligations under the Transaction Agreements (a
“Purchaser Adverse Effect”).

4.4.    Consents. All consents, approvals, orders and authorizations required on
the part of the Purchasers in connection with the execution, delivery or
performance by the Purchasers of the Transaction Agreements to which it is a
party have been obtained or made, other than (i) the expiration or termination
of the applicable waiting period under the HSR Act or any foreign antitrust
requirements and (ii) such consents, approvals, orders and authorizations the
failure of which to make or obtain, individually or in the aggregate, would not
reasonably be expected to have a Purchaser Adverse Effect.

4.5.    Absence of Litigation. As of the date hereof, there is no action, suit,
proceeding, investigation or inquiry pending or, to the Purchasers’ knowledge,
threatened by or before any Governmental Authority against the Purchasers which,
individually or in the aggregate, would reasonably be expected to have a
Purchaser Adverse Effect, nor are there any orders, writs, injunctions,
judgments or decrees outstanding of any court or Governmental Authority binding
upon the Purchasers that would reasonably be expected to have a Purchaser
Adverse Effect.

4.6.    Available Funds. At the Closing, the Purchasers will have all funds
necessary to pay to the Company the purchase price for the Securities being
purchased by the Purchasers pursuant to this Agreement in immediately available
funds.

4.7.    Brokers and Finders. The Purchasers have not retained, utilized or been
represented by any broker or finder in connection with the transactions
contemplated by this Agreement whose fees the Company would be required to pay
(other than pursuant to the reimbursement of expenses provisions of Section 10.7
hereof if applicable).

4.8.    Purchase Entirely for Own Account. The Purchasers are acquiring the
Securities for its own account and not with a view to, or for sale in connection
with, any distribution of the Securities in violation of the Securities Act. The
Purchasers have no present agreement, undertaking, arrangement, obligation or
commitment providing for the disposition of the Securities.

 

- 20 -



--------------------------------------------------------------------------------

4.9.    Investor Status.

(a)    The Purchasers certify and represent to the Company that the Purchasers
are each an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act.

(b)    The Purchasers (i) have such knowledge and experience in financial and
business matters as to be able to evaluate the risks and merits of its
prospective investment in the Securities and (ii) have the ability to bear the
economic risks of its prospective investment and can afford the complete loss of
such investment.

(c)    The Purchasers (i) have conducted its own investigation of the Company
and the terms of the Securities, (ii) have had access to the Company’s public
filings and to such business, financial and other information as it deems
necessary to make its investment decision, (iii) have been afforded the
opportunity to ask questions of and receive answers from the management of the
Company concerning this investment, and (iv) have sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

4.10.    Offer and Sale of Securities Not Registered. The Purchasers understand
that the offer and sale of the Securities have not been registered under the
Securities Act, by reason of their issuance by the Company in a transaction
exempt from the registration requirements of the Securities Act, and that the
Securities must continue to be held by the Purchasers unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration and in each case in accordance with any applicable securities
laws of any state of the United States. The Purchasers understand that the
exemptions from registration afforded by Rule 144 (the provisions of which are
known to it) promulgated under the Securities Act depend on the satisfaction of
various conditions including, but not limited to, as to manner of sale and a
minimum holding period, and on requirements relating to the Company which are
outside of the Purchasers’ control and which the Company is under no obligation
and may not be able to satisfy, and that, if applicable, Rule 144 may afford the
basis for sales only in limited amounts. The Purchasers understand that the
purchase of the Securities and other rights afforded to the Purchasers or their
Affiliates pursuant to the Transaction Documents may deem the Purchasers and
their Affiliated Entities “affiliates” of the Company within the meaning of Rule
144 and as a result further restrict the Purchasers’ ability to resell or
transfer the Securities under Rule 144.

4.11.    Legends. The Purchasers understand that the certificates evidencing the
Firm Shares or the book-entry accounts maintained by the transfer agent
evidencing ownership of the Firm Shares, as applicable, will bear the following
legend or restrictive notation:

“THE OFFER AND SALE OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR

 

- 21 -



--------------------------------------------------------------------------------

HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER AND, IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE ISSUER HAS RECEIVED
DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER SUCH ACT.”

4.12.    Reliance by the Company. The Purchasers acknowledge that the Company
will rely upon the truth and accuracy of, and the Purchasers’ compliance with,
the representations, warranties, agreements, acknowledgements and understandings
of the Purchasers set forth herein.

5.    Covenants.

5.1.    HSR Approval. The Company and the Purchasers acknowledge that one or
more filings under the HSR Act may be necessary in connection with the issuance
of the Conversion Shares upon conversion of the Notes. The Purchasers shall be
solely responsible for determining whether any filings under the HSR Act or any
foreign antitrust requirements may be necessary in connection with any
conversion of Notes held by them and will promptly notify the Company if any
such filing is required. If the Purchasers determine that any such filing is
required, the Purchasers shall not convert the Notes until such time as the
applicable requirements of the HSR Act or such foreign antitrust requirements
have been satisfied and any related approvals, consents or waivers have been
received, or such time as the Purchasers determine that such requirements are no
longer applicable. To the extent reasonably requested, the Company will
cooperate with the Purchasers in timely making or causing to be made all
applications and filings under the HSR Act or any non-U.S. antitrust
requirements in connection with the issuance of the Conversion Shares upon
conversion of Notes held by the Purchasers as promptly as reasonably practicable
or as required by the law of the applicable jurisdiction. The Company shall as
promptly as reasonably practicable provide from time-to-time such information
and documentation regarding the Company as the Purchasers or their assignees may
reasonably request in order to determine what non-U.S. antitrust requirements
may exist with respect to any potential conversion of the Notes. The Purchasers
shall be responsible for the payment of the filing fees associated with any such
applications or filings. For the avoidance of doubt, any delivery of the
Conversion Shares upon conversion of the Notes shall be subject to the terms and
conditions of the Indenture.

5.2.    Shares Issuable Upon Conversion. At any time that the Notes are
outstanding, the Company shall cause to be maintained all authorizations
required for the issuance of a number of Conversion Shares which the Company may
be liable to issue upon the conversion of the Notes from time to time remaining
outstanding, in accordance with the terms and conditions of the Notes. All
Conversion Shares delivered upon conversion of the Notes shall be newly issued
shares or shares held in treasury by the Company, shall have been duly
authorized and validly issued and shall be fully paid and non-assessable and
free of any lien and shall not be subject to any pre-emptive rights or similar
rights and shall rank pari passu in all respects with other existing shares of
Common Stock. The Company will cause any Conversion Shares issued upon
conversion of the Notes to be listed with the NYSE MKT or, if the Common Stock
is no longer listed on the NYSE MKT, the primary stock exchange or quotation
system on which the Common Stock is then listed or quoted.

 

- 22 -



--------------------------------------------------------------------------------

5.3.    Further Assurances. Each party agrees to cooperate with each other and
their respective officers, employees, attorneys, accountants and other agents,
and, generally, do such other reasonable acts and things in good faith as may be
necessary to effectuate the intents and purposes of this Agreement, subject to
the terms and conditions hereof and compliance with applicable law, including
taking reasonable action to facilitate the filing of any document or the taking
of reasonable action to assist the other parties hereto in complying with the
terms hereof. Without limiting the foregoing: the Company shall (x) execute and
deliver the Indenture and engage a trustee under the Indenture and cause such
trustee to execute and deliver the Indenture, and (y) the Company will execute
and deliver to the Purchasers the Registration Rights Agreement.

5.4.    Board Nominees and Observers.

(a)    Following the Closing, the Purchasers shall, collectively, have the right
to nominate, pursuant to the terms and subject to the conditions of this
Section 5.4, two nominees to the Board of Directors (the “Board Nominees”). Each
such nominee shall not be prohibited from serving as a director pursuant to any
applicable law (including, the Exchange Act and the Clayton Antitrust Act of
1914, as amended) or rule or regulation of the SEC or any national securities
exchange on which the Company’s Common Stock is listed or admitted to trading
(the “Qualification Requirement”); provided, that Messrs. Nathan Walton and
Ronald Scott (the initial Board Nominees) shall be deemed to satisfy such
Qualification Requirement. In addition, at least one such nominee shall satisfy
the independence requirements of the NYSE MKT or any other national securities
exchange on which the Company’s Common Stock is listed or admitted to trading
(other than for service on the audit committee), as determined in the good
faith, reasonable judgment of the Company. The Board of Directors and the
appropriate committees of the Board of Directors shall conduct the consideration
of the qualifications, suitability and independence of a Board Nominee, and make
any determinations with respect thereto, in a manner consistent with
considerations and determinations in respect of other members of the Board of
Directors. The Purchasers will take all necessary action to cause any nominee
for Board Nominee to make himself or herself reasonably available for
interviews, to consent to such reference and background checks or other
investigations and to provide such information (including information necessary
to determine the nominee’s independence status under various requirements and
institutional investor guidelines as well as information necessary to determine
any disclosure obligations of the Company) as the Board of Directors or its
Nominating and Governance Committee may reasonably request; provided, that in
each such case, all interviews, investigations and information are generally
required to be delivered to the Company by the outside directors of the Company.
Provided that the Board Nominees then meet the Qualification Requirement, the
Company shall nominate (x) each Board Nominee for re-election as director at the
end of each term of such Board Nominee in the event the Purchasers, together
with their Affiliated Entities, collectively, then Beneficially Own at least 15%
of the outstanding Common Stock or (y) one Board Nominee for re-election as
director at the end of the term of such Board Nominee in the event the
Purchasers, together with their Affiliated Entities, collectively, then
Beneficially Own at least 5% but less than 15% of the outstanding Common Stock,
in each case as part of the slate proposed by the Company that is included in
the

 

- 23 -



--------------------------------------------------------------------------------

proxy statement (or consent solicitation or similar document) of the Company
relating to the election of the Board of Directors and will use its reasonable
best efforts to cause the election of such Board Nominee(s) to the Board of
Directors (including providing the same level of support as is provided for
other nominees of the Company to the Board of Directors). In the event that a
Board Nominee ceases to be a member of the Board of Directors and at such time
another Board Nominee is still a member of the Board of Directors, so long as
the Purchasers, together with their Affiliated Entities, collectively,
Beneficially Own at least 15% of the outstanding Common Stock, the Purchasers
may select another person as a nominee for Board Nominee to fill the vacancy
created thereby and, if the Board of Directors determines that such nominee
meets the Qualification Requirement, such nominee shall become a Board Nominee
and shall be appointed to fill such vacancy. In the event that a Board Nominee
ceases to be a member of the Board of Directors and at such time there are no
other Board Nominee on the Board of Directors, so long as the Purchasers,
together with their Affiliated Entities, collectively, Beneficially Own at least
5% of the outstanding Common Stock, the Purchasers may select another person as
a nominee for Board Nominee to fill the vacancy created thereby and, if the
Board of Directors determines that such nominee meets the Qualification
Requirement, such nominee shall become a Board Nominee and shall be appointed to
fill such vacancy.

(b)    The Board Nominees shall be subject to the policies and requirements of
the Company and its Board of Directors, including the corporate governance
guidelines of the Board of Directors and the Company’s Code of Ethics, in a
manner consistent with the application of such policies and requirements to
other members of the Board of Directors and in a manner that does not
discriminate against the Purchasers or their Affiliates. The Company shall
compensate the Board Nominees, reimburse their expenses, indemnify them and
provide the Board Nominees with director and officer insurance to the same
extent it compensates, reimburses, indemnifies and provides insurance for the
outside members of the Board of Directors pursuant to its organizational
documents, applicable law or otherwise.

(c)    Subject to applicable law and the approval of the Board of Directors to
the extent such approval is required by law, which the Company will use its best
efforts to obtain, at least one Board Nominee shall be entitled (but not be
required) to sit as a member of each committee of the Board of Directors.

(d)    Other than transfers to an Affiliate of the Purchasers (which shall not
require the consent of the Company), the rights of the Purchasers pursuant to
this Section 5.4 shall be specific to the Purchasers and may not be transferred
or assigned, in whole or in part, by the Purchasers directly or indirectly
(including by way of direct or indirect transfers of equity interests in such
Persons) without the prior written consent of the Company, which consent shall
not be unreasonably withheld, conditioned or delayed. Without limiting any other
reason for the Company to withhold consent, it will be deemed reasonable for the
Company to withhold consent to the transfer or assignment of the rights of the
Purchasers pursuant to this Section 5.4 to a Competitor.

(e)    So long as the Purchasers, together with their Affiliated Entities,
collectively, then Beneficially Own at least 5% of the outstanding Common Stock
(including for this purpose all Conversion Shares issuable upon the Notes
assuming such Notes were converted entirely into Common Stock), the Purchasers
shall be entitled to appoint a number of observers

 

- 24 -



--------------------------------------------------------------------------------

(the “Observers”) to the Board of Directors, who shall be reasonably acceptable
to the Company, equal to the number of Board Nominees that the Purchasers are
then entitled to nominate, less the number of Board Nominees of the Purchasers
that are then members of the Board of Directors. The Observers shall be
permitted to attend and observe all meetings (other than executive sessions) of
the Board of Directors, including any committees of the Board of Directors. The
Observers shall not have the right to vote on any matter that comes before the
Board of Directors. The Observers shall receive copies of all written materials
distributed to the Board of Directors and shall receive notice of each meeting
or action by written consent of the Board of Directors at the same time and in
the same manner as notice is given to the Board of Directors. Notwithstanding
the foregoing, the Company shall be entitled to withhold any information from an
Observer and exclude such Observer from any meeting, or any portion thereof,
(i) if the Company reasonably determines that such withholding or exclusion is
necessary to preserve attorney-client privilege, to protect highly confidential
competitively sensitive information or for other similar reasons, or (ii) if the
Company believes in good faith that such Observer has a conflict of interest.
The Observers shall execute a confidentiality agreement in form and substance
reasonably acceptable to the Company and such Observers with respect to the
information and discussions to which the Observers will have access.

(f)    All obligations of the Company pursuant to Sections 5.4(a), (b), (c) and
(e) shall terminate upon the first to occur of: (i) such time as the Purchasers,
together with their Affiliated Entities, collectively, do not Beneficially Own
at least 5% of the outstanding Common Stock, (ii) the Company sells all or
substantially all of its consolidated assets to an unaffiliated third party,
(iii) any Person or “group” (as such term is used in Section 13 of the Exchange
Act) (other than the Purchasers or any “group” including the Purchasers),
directly or indirectly, obtains Beneficial Ownership of 50% or more of the total
outstanding voting power of the Voting Stock, (iv) the Company participates in
any merger, consolidation or similar transaction unless immediately following
the consummation of such transaction the stockholders of the Company immediately
prior to the consummation of such transaction continue to hold (in substantially
the same proportion as their ownership of the Company’s Voting Stock immediately
prior to the transaction) more than 50% of all of the outstanding common stock
or other securities entitled to vote for the election of directors of the
surviving or resulting entity in such transaction or (v) the Purchasers
irrevocably waive and terminate all of its rights under this Section 5.4. In
addition, the right of the Purchasers to nominate two nominees to the Board of
Directors pursuant to Section 5.4(a) shall be reduced to one nominee at such
time as the Purchasers, together with their Affiliated Entities, collectively,
do not Beneficially Own at least 15% of the outstanding Common Stock.

5.5.    Board Composition. Subject to the terms of the Company’s existing 8.625%
Series A Cumulative Preferred Stock and 10.75% Series B Cumulative Preferred
Stock as of the date hereof, for so long as the Purchasers have the right to
nominate at least one person to the Board of Directors in accordance with
Section 5.4, the Company shall not, without the prior written consent of the
Purchasers, increase the size of the Board of Directors in excess of eight
(8) directors or decrease the size of the Board of Directors if such decrease
would require the resignation of a Board Nominee.

5.6.    Specific Performance. The Purchasers and the Company agree that
irreparable damage would occur and that the Company and the Purchasers, as
applicable, would

 

- 25 -



--------------------------------------------------------------------------------

not have any adequate remedy at law in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached, and that money damages or other legal remedies would
not be an adequate remedy for any such failure to perform or breach.
Accordingly, the Purchasers and the Company agree that in the event of any
breach or threatened breach by the Company on the one hand and the Purchasers on
the other hand, of any of their respective covenants or obligations set forth in
this Agreement, the Company and the Purchasers, as applicable, shall without the
necessity of proving the inadequacy of money damages or posting a bond or other
security be entitled to an injunction or injunctions to prevent breaches or
threatened breaches of this Agreement and to enforce specifically the terms,
provisions and covenants contained herein, this being in addition to any other
remedy to which they are entitled at law or in equity.

5.7.    Use of Proceeds. The Company shall use the proceeds from the issuance of
securities pursuant to this Agreement solely to repay all outstanding borrowings
under the Revolving Credit Facility, redeem in full the Senior Secured Notes and
for general corporate purposes.

5.8.    PATRIOT Act. The Company shall use reasonable best efforts to provide
all documentation at least two business days prior to the Closing Date that the
Purchasers or the Purchasers’ financing sources have reasonably determined is
required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including Title III
of the U.S.A. PATRIOT Act of 2001 to the extent such documentation is requested
by the Purchasers at least ten (10) business days prior to the Closing Date.

5.9.    DTC. The Company will (i) cause the Notes to be eligible for inclusion
in the book-entry settlement system of The Depository Trust Company (the “DTC”)
and (ii) comply with all of its obligation set forth in the representations
letter (and related riders) of the Company to the DTC relating to such
inclusion.

5.10.    Preemptive Rights.

(a)    From and after the Closing, for so long as the Purchasers, together with
their Affiliated Entities, collectively, Beneficially Own at least 10% of the
outstanding Common Stock (including for this purpose all Conversion Shares
issuable upon conversion of the Notes assuming such Notes were converted
entirely into Common Stock at such time), if the Company proposes to issue for
cash Equity Securities of any kind, other than Excluded Stock, then, the Company
shall:

(i)    give written notice to each Purchaser (no less than five (5) business
days prior to the closing of such issuance or if the Company reasonably expects
such issuance to be completed in less than five (5) business days, such shorter
period, which shall be as long as commercially practicable (and in any event no
less than three (3) business days), required for the Purchasers to participate
in such issuance) setting forth in reasonable detail (A) the designation and all
of the terms and provisions of the Equity Securities proposed to be issued (the
“Proposed Securities”), including, where applicable, the voting powers,
preferences and relative participating, optional or other special rights, and
the qualification, limitations or

 

- 26 -



--------------------------------------------------------------------------------

restrictions thereof and interest rate and maturity; (B) the price and other
terms of the proposed sale of such securities; (C) the amount of such securities
proposed to be issued; and (D) such other information as the any Purchaser may
reasonably request in order to evaluate the proposed issuance; and

(ii)    offer to issue and sell to each of the Purchasers, on such terms as the
Proposed Securities are issued, up to that portion of the Proposed Securities
equal to a percentage determined by dividing (A) the number of shares of Common
Stock such Purchasers Beneficially Own (on an as-converted basis) by (B) the
total number of shares of Common Stock then outstanding (on an as-converted
basis) (the “Pro Rata Share”).

(b)    The Purchasers must exercise their purchase rights hereunder within four
(4) business days after receipt of such notice from the Company, or if the
Company reasonably expects such issuance to be completed in less than four
(4) business days, such shorter period, which shall be as long as practicable
(and in any event no less than three (3) business days after receipt of notice
from the Company), required for the Purchasers to participate in such issuance.
If the Company offers two (2) or more securities in units to the other
participants in the offering, the Purchasers must purchase such units as a whole
and will not be given the opportunity to purchase only one (1) of the securities
making up such unit. The closing of the exercise of such subscription right
shall take place simultaneously with the closing of the sale of the Proposed
Securities giving rise to such subscription right.

(c)    Upon the expiration of the offering period described above, the Company
will be free to sell such Proposed Securities that the Purchasers have not
elected to purchase during the ninety (90) days following such expiration on
terms and conditions no more favorable to the purchasers thereof than those
offered to the Purchasers in the notice delivered in accordance with Section
5.10(a)(i). Any Proposed Securities offered or sold by the Company after such
90-day period must be reoffered to the Purchasers pursuant to this Section 5.10.

(d)    In the case of any underwritten offering conducted by the Company
pursuant to a registration statement under the Securities Act or the exemption
from registration in Rule 144A of the Securities Act that would otherwise be
subject to this Section 5.10, in lieu of the procedures set forth in clauses
(a) through (c) above, the Company shall cause its lead underwriter to
(i) deliver written notice to the Purchasers regarding the expected range of
pricing in such offering, with the highest expected price in such range not to
exceed 110% of the lowest expected price in such range, at least three
(3) business days prior to the day of pricing of such offering and the other
information contemplated by Section 5.10(a)(i)(A), (C) and (D), (ii) solicit an
order from each Purchaser on the day of pricing in the same way orders are
solicited from other investors on the day of pricing and (iii) fill any such
order submitted by a Purchaser, at the pricing of such offering and subject to
any price caps or volume restrictions specified by such Purchaser, up to the
relevant Purchaser’s Pro Rata Share of such offering (including any Green Shoe
option contemplated thereby). For the avoidance of doubt, the Company shall be
liable for any breach of these procedures by its lead underwriter. In the event
the Purchasers do not submit one or more orders as contemplated by clause
(iii) above, the Company will be free to sell such Proposed Securities in such
underwritten offering on terms and conditions no more favorable to the
purchasers thereof than those quoted to the Purchasers by the lead underwriter
on the day of pricing, as contemplated by Section 5.10(d)(ii). Any Proposed
Securities offered or sold by the Company in any subsequent underwritten
offering must be reoffered to the Purchasers pursuant to this Section 5.10(d).

 

- 27 -



--------------------------------------------------------------------------------

(e)    The election by any Purchaser not to exercise its subscription rights
under this Section 5.10 in any one instance shall not affect their right as to
any subsequent proposed issuance. Any sale of Equity Securities by the Company
without first giving the Purchasers the rights described in this Section 5.10
shall be void and of no force and effect.

(f)    Purchasers acknowledge that delivery of any notice delivered in
accordance with Section 5.10(a)(i) or any notice of any lead underwriter
delivered in accordance with Section 5.10(d), and the information provided in
any such notice, shall be treated as Confidential Information (as defined in
Section 10.9).

(g)    Notwithstanding anything to the contrary in this Agreement, the rights of
Purchasers under this Section 5.10 (i) shall terminate at the first time
following Closing that Purchasers, together with their Affiliated Entities,
collectively, cease to Beneficially Own at least 10% of the outstanding Common
Stock (including for this purpose all Conversion Shares issuable upon conversion
of the Notes assuming such Notes were converted entirely into Common Stock) and
(ii) shall be limited to the right to purchase only such amount of Proposed
Securities as may be permitted without requiring the approval of stockholders of
the Company under any then applicable rule of the primary securities exchange on
which the Common Stock is traded.

(h)    Other than transfers to an Affiliate of the Purchasers in connection with
the transfer of Notes or Firm Shares to such Affiliate (which shall not require
the consent of the Company), the rights of the Purchasers pursuant to this
Section 5.10 shall be specific to the Purchasers and may not be transferred or
assigned, in whole or in part, by the Purchasers directly or indirectly
(including by way of direct or indirect transfers of equity interests in such
Persons) without the prior written consent of the Company, which consent may be
withheld, conditioned or delayed in its sole and absolute discretion.

5.11.    Standard of Care; Corporate Opportunities.

(a)    To the fullest extent permitted by the General Corporation Law of the
State of Delaware, the Company acknowledges that: (i) the Purchasers (subject to
the proviso below) and each of their Affiliates, (ii) the Board Nominees and the
Observers and (iii) any other employee, consultant, officer or director of the
Company specifically designated by the Purchasers or one of their respective
Affiliates (collectively, the “Exempt Persons”) shall not make any
representations or warranties, express or implied, in respect of the services to
be provided by the Purchasers nor any of their respective Affiliates hereunder
or by virtue of holding Equity Securities in the Company. In no event will any
Exempt Person be liable to the Company or any of its Affiliates for any act,
alleged act, omission or alleged omission relating to the actions of such Exempt
Person in his or her or its capacity as a director, observer, employee or
stockholder of the Company that does not constitute willful misconduct or bad
faith of such Exempt Person.

 

- 28 -



--------------------------------------------------------------------------------

(b)    In recognition that the Exempt Persons have access to information about
the Company that will enhance such persons’ knowledge and understanding of the
industries in which the Company operates, and currently have and will in the
future have or will consider acquiring, investments in numerous companies with
respect to which each Exempt Person may serve as an advisor, a director or in
some other capacity, and in recognition that the Exempt Persons have myriad
duties to various investors and partners, and in anticipation that the Company,
on the one hand, and the Exempt Persons, on the other hand, may engage in the
same or similar activities or lines of business and have an interest in the same
areas of corporate opportunities, and in recognition of the benefits to be
derived by the Company hereunder and in recognition of the difficulties which
may confront any advisor who desires and endeavors fully to satisfy such
advisor’s duties in determining the full scope of such duties in any particular
situation, the provisions of this Section 5.11(b) are set forth to regulate,
define and guide the conduct of certain affairs of the Company as they may
involve the Exempt Persons, and, except as the Exempt Persons may otherwise
agree in writing after the date hereof:

(i)    the Exempt Persons will have the right (and none of the Exempt Persons
will be liable to the Company or any of its shareholders or Affiliates as a
result of the right of the Exempt Persons): (A) to directly or indirectly engage
in any business (including, any business activities or lines of business that
are the same as or similar to those pursued by, or competitive with, the
Company), (B) to directly or indirectly do business with any client or customer
of the Company, (C) to take any other action that the Exempt Persons believes in
good faith is necessary to or appropriate to fulfill its obligations as
described in the first sentence of this Section 5.11(b) to third parties and
(D) not to communicate or present potential transactions, matters or business
opportunities to the Company, and to pursue, directly or indirectly, any such
opportunity for itself, and to direct any such opportunity to another person or
entity;

(ii)    the Exempt Persons will have no duty (contractual or otherwise) to
communicate or present any corporate opportunities to the Company or any of its
Affiliates (including potential opportunities in the oil and gas industry
generally or that relate directly or indirectly to the Company’s past, current
or future lines of business) or to refrain from any actions specified in Section
5.11(b)(i), and the Company, on its own behalf and on behalf of its Affiliates,
hereby renounce and waive any right to require the Exempt Persons to act in a
manner inconsistent with the provisions of this Section 5.11; and

(iii)    there is no restriction on the Exempt Persons from using such knowledge
and understanding in making investment, voting, monitoring, governance or other
decisions relating to other entities or securities.

5.12.    No Purchaser Short Positions. From and after the date of this Agreement
and for so long as Purchasers, together with their Affiliated Entities,
collectively, Beneficially Own at least 5% of the outstanding any Common Stock
(including for this purpose all Conversion Shares issuable upon conversion of
the Notes assuming such Notes were converted entirely into Common Stock at such
time) and have at least one director nominee or designee on the Board of
Directors, each Purchaser shall refrain from executing or creating, either
directly or indirectly including through the use of derivative securities and
trading instruments or through positions created by any of its Affiliated
Entities, a short sale trade or a short trading position in the Common Stock or
the Notes.

 

- 29 -



--------------------------------------------------------------------------------

5.13.    Notice of Developments. During the Pre-Closing Period, the Company
shall promptly notify the Purchasers of the occurrence of any transaction or
event or series of transactions or events if prior to the Closing as a
consequence to which (a) any representation or warranty made by the Company in
this Agreement was, when made, or has subsequently become, untrue or inaccurate
such that the conditions to Closing set forth in Section 6 hereof would not be
satisfied, (b) the occurrence of any event or series of events that has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (c) any Person asserts that its consent or approval is
required to consummate the transactions contemplated hereby, or (d) the
consummation of the transactions contemplated by this Agreement or the other
Transaction Agreements would reasonably be expected to be prevented or
materially delayed.

5.14.    Interim Operating Covenants. During the Pre-Closing Period, without the
prior written consent of the Purchasers (such consent not to be unreasonably
withheld), the Company shall not:

(a)    take any action which would cause an adjustment to the Conversion Rate
(as defined in the Indenture), if the Notes were outstanding;

(b)    take any action that would constitute a violation of Article VII of the
Indenture if such action were to be taken following the Closing;

(c)    incur any Lien (as defined in the Indenture) on any assets, properties or
rights of the Company other than Permitted Business Liens;

(d)    initiate, commence, file, waive, release, assign, settle or compromise
any material action, suit or proceeding relating to any material assets that
would, following the Closing, constitute Collateral; or

(e)    authorize, or commit or agree to take, any of the foregoing actions.

5.15.    Credit Agreement Delivery. Substantially concurrently with the
satisfaction or waiver of the conditions set forth in Section 6.1 (other than
the conditions set forth in Section 6.1(i)), the Purchasers shall deliver to the
Company counterparts to the Credit Agreement executed by the Affiliates of Ares
Management LLC party thereto.

6.    Conditions Precedent.

6.1.    Conditions to the Obligation of the Purchasers. The obligations of the
Purchasers to consummate the transactions to be consummated at the Closing, and
to purchase and pay for the Securities being purchased by them at the Closing
pursuant to this Agreement, are subject to the satisfaction or waiver of the
following conditions precedent:

(a)    The representations and warranties contained herein of the Company shall
be true and correct on and as of the Closing Date, with the same force and
effect

 

- 30 -



--------------------------------------------------------------------------------

as though made on and as of the Closing Date (it being understood and agreed by
the Purchasers that, in the case of any representation and warranty of the
Company contained herein which is not hereinabove qualified by application
thereto of a materiality standard, such representation and warranty need be true
and correct only in all material respects).

(b)    The Company shall have performed in all material respects all obligations
and conditions herein required to be performed or observed by the Company on or
prior to the Closing Date.

(c)    The Purchasers shall have received a certificate, dated the Closing Date
and signed by the Chief Executive Officer or the Chief Financial Officer of the
Company, certifying on behalf of the Company that the conditions specified in
the foregoing Sections 6.1(a) and (b) have been fulfilled.

(d)    The purchase of and payment for the Notes and the Firm Shares by the
Purchasers shall not be prohibited or enjoined by any law or governmental or
court order or regulation.

(e)    The Company and the Trustee shall have executed and delivered the
Indenture to the Purchasers and the Company shall have executed and delivered
the Notes and issued and delivered the Firm Shares to the Purchasers.

(f)    The Company shall have executed and delivered the Registration Rights
Agreement in substantially the form attached hereto as Exhibit B to the
Purchasers.

(g)    The Purchasers shall have received from Vinson & Elkins LLP, counsel to
the Company, an opinion covering the matters set forth on Exhibit D in form and
substance reasonably satisfactory to the Purchasers.

(h)    The Purchasers shall have received from Vinson & Elkins LLP, counsel to
the Company, an opinion covering collateral matters in form and substance
reasonably satisfactory to the Purchasers.

(i)    The Purchasers shall have received from Hall, Estill, Hardwick, Gable,
Golden & Nelson, P.C., local Oklahoma counsel to the Company, an opinion in form
and substance reasonably satisfactory to the Purchasers.

(j)    The Company shall have caused each person listed on Schedule I hereto to
furnish to the Purchasers a letter agreement in substantially the form attached
hereto as Exhibit E.

(k)    On or prior to the Closing, each of the conditions to the effectiveness
of the Credit Agreement shall have been satisfied or waived (other than the
concurrent issuance of the Notes and the Firm Shares hereunder), the Company
shall have delivered to the Purchasers counterparts to the Credit Agreement
executed by the Company and the Subsidiaries of the Company party thereto and
the Credit Agreement shall be in full force and effect.

 

- 31 -



--------------------------------------------------------------------------------

(l)    The Company shall have taken all actions required to call for redemption
and to satisfy and discharge the Senior Secured Notes substantially
simultaneously with the Closing.

(m)    The Collateral Agent shall have received (i) the Security Agreement,
together with such other assignments, conveyances, amendments, agreements and
other writings, including UCC-1 financing statements, necessary to create first
priority Liens (as defined in the Indenture), subject in priority only to
Permitted Prior Liens (as defined in the Indenture), in all of the Collateral in
which a security interest is required to be granted in favor of the Collateral
Agent pursuant to the Security Instruments, including all of the Equity
Interests (as defined in the Indenture) of each Subsidiary now or hereafter
owned by the Company or any Subsidiary, (ii) a Mortgage covering each of the
Mortgaged Properties, (iii) each Control Agreement and (iv) the Intercreditor
Agreement.

(n)    The Purchasers and their counsel shall be reasonably satisfied that there
are no Liens (as defined in the Indenture) on the Collateral other than
Permitted Liens (as defined in the Indenture).

(o)    The Closing shall occur no earlier than the date that is fifteen
(15) business days following the date of this Agreement and notice thereof shall
be provided to the Purchasers no earlier than the date of this Agreement.

(p)    The transactions contemplated hereby (including the issuance of Common
Stock upon conversion of the Notes and any acquisition of Common Stock pursuant
to Section 5.10) shall have been approved by the Board of Directors for purposes
of Section 203 of the Delaware General Corporation Law in a manner acceptable to
the Purchasers.

(q)    The Company shall have taken all action necessary, in a manner acceptable
to the Purchasers, such that the transactions contemplated hereby (including the
issuance of Common Stock upon conversion of the Notes and any acquisition of
Common Stock pursuant to Section 5.10) will not cause any holder of any capital
stock, or any rights to acquire capital stock, of the Company to acquire an
exercisable right to acquire any preferred stock of the Company (including
pursuant to that certain Rights Agreement, dated as of January 27, 2017, between
the Company and American Stock Transfer & Trust Company, LLC, as rights agent,
as the same may be amended or replaced from time to time).

6.2.    Conditions to the Obligation of the Company. The obligation of the
Company to consummate the transactions to be consummated at the Closing, and to
issue and sell to the Purchasers the Securities to be purchased by it at the
Closing pursuant to this Agreement, is subject to the satisfaction or waiver of
the following conditions precedent:

(a)    The representations and warranties contained herein of the Purchasers
shall be true and correct on and as of the Closing Date, with the same force and
effect as though made on and as of the Closing Date (it being understood and
agreed by the Company that, in the case of any representation and warranty of
the Purchasers contained herein which is not hereinabove qualified by
application thereto of a materiality standard, such representation and warranty
need be true and correct only in all material respects).

 

- 32 -



--------------------------------------------------------------------------------

(b)    The Purchasers shall have performed in all material respects all
obligations and conditions herein required to be performed or observed by the
Purchasers on or prior to the Closing Date.

(c)    The Company shall have received a certificate, dated the Closing Date, on
behalf of the Purchasers, signed by an authorized representative thereof,
certifying on behalf of the Purchasers that the conditions specified in the
foregoing Sections 6.2(a) and (b) have been fulfilled.

(d)    The purchase of and payment for the Securities by the Purchasers shall
not be prohibited or enjoined by any law or governmental or court order or
regulation.

(e)    On or prior to the Closing, the Purchasers shall deliver to the Company
counterparts to the Credit Agreement executed by the Affiliates of Ares
Management LLC party thereto and the loans under the Credit Agreement shall be
advanced to the Company.

7.    Transfer of the Securities.

7.1.    Transfer Requirements.

(a)    During the period commencing on the Closing Date and ending on the
earliest of (x) the six (6) month anniversary of the Closing Date and (y) the
occurrence of any Change in Control or the Company entering into a definitive
agreement with respect to a transaction that would result in a Change in Control
(such period, the “Restricted Period”), the Purchasers may not sell, assign,
transfer or otherwise dispose of (collectively, “Transfer”) any of the
Securities except to (i) an Affiliated Entity, (ii) to the Company or (iii) in
connection with any merger or consolidation or similar transaction to which the
Company is a party or any tender offer for Common Stock. The Company and the
Trustee shall not register any Transfer of the Securities in violation of this
Section 7.1. The Company may, and may instruct any transfer agent for the
Company to, place such stop transfer orders during the Restricted Period as may
be required on the transfer books of the Company in order to ensure compliance
with the provisions of this Section 7.1.

(b)    The restrictions set forth in this Section 7.1 shall be in addition to
the applicable transfer restrictions or other requirements set forth in the
Indenture and under applicable law, and the Purchasers acknowledge and agree to
be bound thereby.

8.    Termination.

8.1.    Conditions of Termination. Notwithstanding anything to the contrary
contained herein, this Agreement may be terminated at any time before the
Closing (a) by mutual consent of the Company and the Purchasers, or (b) by
either the Company or the Purchasers if the Closing shall not have occurred on
or prior to the date six months from the date hereof.

8.2.    Effect of Termination. In the event of any termination pursuant to
Section 8.1 hereof, this Agreement shall become null and void and have no
effect, with no liability on the part of the Company or the Purchasers, or their
directors, officers, general or limited partners, agents or stockholders, with
respect to this Agreement, except for liability

 

- 33 -



--------------------------------------------------------------------------------

arising from any knowing and intentional breach by such party of any provision
of this Agreement; provided that Article 9, Section 10.7 and Section 10.14 of
this Agreement shall indefinitely survive any termination of this Agreement.

9.    Indemnification of the Purchasers.

9.1.    General. The Purchasers, their Affiliates and their respective
directors, officers, members, partners, employees and agents (each an
“Indemnified Person”) shall be indemnified by the Company for any and all
losses, claims, damages, penalties, liabilities, fines, judgments, awards,
settlements, costs, fees and expenses (including reasonable attorneys’ fees)
(collectively, “Losses”) to which such Indemnified Persons may become subject as
a result of, arising in connection with, or relating to any Action by any Person
(including any stockholder of the Company regardless of whether such Action is
against a Purchaser) if such Action either (x) alleges a breach of any duty,
right or other obligation by the Company and/or any officers or directors of any
of the foregoing in such capacity or (y) involves a claim or cause of action
with respect to which the Indemnified Persons would not have any liability
unless there were a breach of any duty, right or other obligation by the Company
and/or any officers or directors of any of the foregoing in such capacity, in
each case with respect to any of the transactions contemplated by this
Agreement; provided that the Company will not be liable to indemnify any
Indemnified Person for any such Losses to the extent that such Losses (w) have
resulted from an Action by the Company against the Purchasers in connection with
such Purchasers’ breach of this Agreement, (x) are as a result of an Action
brought against the Purchasers by any Person who is a limited partner of, or
other investor in, such Purchasers in such Person’s capacity as a limited
partner of, or other investor in, such Purchasers, (y) as a result of any Action
brought against the Purchasers or their Affiliates by any Person providing
financing to the Purchasers or their Affiliates in connection with the
Purchasers’ or their Affiliates investment in the Securities.

9.2.    Claims; Disputes. Each Indemnified Person shall give the Company prompt
written notice (an “Indemnification Notice”) of any third party Action it has
actual knowledge of that might give rise to Losses, which notice shall set forth
a description of those elements of such Action of which such Indemnified Person
has knowledge; provided, that any delay or failure to give such Indemnification
Notice shall not affect the indemnification obligations of the Company hereunder
except to the extent the Company is materially prejudiced by such delay or
failure.

9.3.    Opportunity to Defend Third Party Claims. The Company shall have the
right, exercisable by written notice to the applicable Indemnified Person(s)
within thirty (30) days of receipt of the applicable Indemnification Notice, to
select counsel to defend and control the defense of any third party claim set
forth in such Indemnification Notice; provided that the Company shall not be
entitled to so select counsel or control the defense of any claim if (i) such
claim seeks primarily non-monetary or injunctive relief against the Indemnified
Person or alleges any violation of criminal law, (ii) the Company does not,
subsequent to its assumption of such defense in accordance with this
Section 9.3, conduct the defense of the such claim actively and diligently,
(iii) such claim includes as the named parties both the Company and the
applicable Indemnified Person(s) and such Indemnified Persons reasonably
determine upon the advice of counsel that representation of all such Indemnified
Persons by the same counsel would be prohibited by applicable codes of
professional conduct, or (iv) in the event that, based on the

 

- 34 -



--------------------------------------------------------------------------------

reasonable advice of counsel for the applicable Indemnified Person(s), there are
one or more material defenses available to the applicable Indemnified Person(s)
that are not available to the Company. If the Company does not assume the
defense of any third party claim in accordance with this Section 9.3, the
applicable Indemnified Person(s) may continue to defend such claim at the sole
cost of the Company and the Company may still participate in, but not control,
the defense of such third party claim at the Company’s sole cost and expense.

9.4.    Settlement. No Indemnified Person shall consent to a settlement of, or
the entry of any judgment arising from, any such claim, without the prior
written consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed). Except with the prior written consent of the applicable
Indemnified Person(s) (such consent not to be unreasonably withheld, conditioned
or delayed), the Company, in the defense of any such claim, shall not consent to
the entry of any judgment or enter into any settlement that (i) provides for
injunctive or other nonmonetary relief affecting any Indemnified Person;
(ii) does not include as an unconditional term thereof the giving by each
claimant or plaintiff to each such Indemnified Person(s) of an unconditional
release of such Indemnified Person(s) from all liability with respect to such
Action; or (iii) includes any admission of fault or culpability or a failure to
act by or on behalf of any Indemnified Person. In any such third party claim
where the Company has assumed control of the defense thereof, the Company shall
keep the applicable Indemnified Person(s) informed as to the status of such
claim at all stages thereof (including all settlement negotiations and offers),
promptly submit to such Indemnified Person(s) copies of all pleadings,
responsive pleadings, motions and other similar legal documents and paper
received or filed in connection therewith, permit such Indemnified Person(s) and
their respective counsels to confer with the Company and its counsel with
respect to the conduct of the defense thereof, and permit such Indemnified
Person(s) and their respective counsel(s) a reasonable opportunity to review all
legal papers to be submitted prior to their submission.

10.    Miscellaneous Provisions.

10.1.    Public Statements or Releases. No party to this Agreement shall make
any public announcement with respect to the existence or terms of this Agreement
or the transactions provided for herein without the prior approval of the other
parties, which shall not be unreasonably withheld or delayed, other than a
statement consistent with public announcements that were previously made by a
party hereto in accordance with this Section 10.1. Notwithstanding the
foregoing, nothing in this Section 10.1 shall prevent any party from making any
public announcement it considers necessary in order to satisfy its obligations
under the law or under the rules of any national securities exchange.

10.2.    Interpretation. The words “hereof,” “herein” and “hereunder” and words
of similar import when used in this Agreement will refer to this Agreement as a
whole and not to any particular provision of this Agreement, and section and
subsection references are to this Agreement unless otherwise specified. The
headings in this Agreement are included for convenience of reference only and
will not limit or otherwise affect the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, will be deemed
to refer to the date set forth in the first paragraph of this

 

- 35 -



--------------------------------------------------------------------------------

Agreement. The meanings given to terms defined herein will be equally applicable
to both the singular and plural forms of such terms. All matters to be agreed to
by any party hereto must be agreed to in writing by such party unless otherwise
indicated herein. References to agreements, policies, standards, guidelines or
instruments, or to statutes or regulations, are to such agreements, policies,
standards, guidelines or instruments, or statutes or regulations, as amended or
supplemented from time to time (or to successors thereto).

10.3.    Notices. Any notices or other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to be given when
delivered in person or by private courier with receipt, if (for those parties
that have included a fax number below) telefaxed when verbal or email
confirmation from the recipient is received, if delivered by email to each of
the indicated email addresses when verbal or email confirmation is received, or
three (3) days after being deposited in the United States mail, first-class,
registered or certified, return receipt requested, with postage paid and:

(a) If to the Company, addressed as follows:

Gastar Exploration Inc.

1331 Lamar Street, Suite 650

Houston, TX 77010

Attention:   J. Russell Porter and Michael Gerlich

E-mail:       rporter@gastar.com

 mgerlich@gastar.com

with a copy (which shall not be deemed notice)to:

Vinson & Elkins LLP

1001 Fannin Street, Suite 2500

Houston, TX 77002

Attention:  T. Mark Kelly, David H. Stone and James M. Prince

Email:        mkelly@velaw.com

 dstone@velaw.com

 jprince@velaw.com

(b) If to the Purchasers, addressed as follows:

Ares Management LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, CA 90067

Attention:  Nate Walton, Jesse Yanocha, Preston Hayes and Eric Waxman

Email:        walton@aresmgmt.com

 jyanocha@aresmgmt.com

 phayes@aresmgmt.com

 ewaxman@aresmgmt.com

 

- 36 -



--------------------------------------------------------------------------------

with a copy (which shall not be deemed notice) to:

811 Main Street, Suite 3700

Houston, TX 77002

Facsimile:   (713) 546-5401

Attention:   Michael Chambers and Greg Rodgers

Email:         michael.chambers@lw.com

  greg.rodgers@lw.com

Any Person may change the address to which notices and communications to it are
to be addressed by notification as provided for herein.

10.4.    Severability. If any part or provision of this Agreement is held
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect and shall be binding upon the
parties hereto so long as the economic or legal substance of the transactions
contemplated hereby is not effected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible. Notwithstanding the foregoing, the
parties intend that the provisions of Section 10.14 be construed as integral
provisions of this Agreement and that all such provisions shall not be severable
in any manner.

10.5.    Governing Law; Submission to Jurisdiction; Venue; Waiver of Trial by
Jury.

(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

(b)    Each of the parties hereto hereby irrevocably and unconditionally:

(i)    submits for itself and its property in any legal action or proceeding
relating solely to this Agreement or the transactions contemplated hereby, to
the non-exclusive, general jurisdiction of the Supreme Court of the State of New
York, County of New York or the United States Federal District Court sitting for
the Southern District of New York (and appellate courts thereof);

(ii)    consents that any such action or proceeding may be brought in such
courts, and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same to the extent permitted by applicable law;

(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth in Section 10.3 or at such other address of
which the other party shall have been notified pursuant thereto;

 

- 37 -



--------------------------------------------------------------------------------

(iv)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction for recognition and enforcement of any judgment or if
jurisdiction in the courts referenced in the foregoing clause (i) are not
available despite the intentions of the parties hereto;

(v)    agrees that final judgment in any such suit, action or proceeding brought
in such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by law;

(vi)    agrees that to the extent that such party has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process with
respect to itself or its property, such party hereby irrevocably waives such
immunity in respect of its obligations under this Agreement, to the extent
permitted by law; and

(vii)    irrevocably and unconditionally waives trial by jury in any legal
action or proceeding in relation to this Agreement.

10.6.    Waiver. No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.

10.7.    Expenses. The Company shall reimburse the Purchasers for their
reasonable and documented out-of-pocket fees and expenses, including the fees
and expenses of attorneys, accountants and consultants employed by the
Purchasers, incurred in connection with the proposed investment in the
Securities, the negotiation of the Transaction Agreements or the consummation of
the transactions contemplated thereby, subject to a maximum reimbursement, in
the aggregate, of $2,000,000 by the Company. Following the Closing, the Company
shall pay such fees and expenses upon receipt from the Purchasers of written
notice detailing such fees and expenses, together with appropriate supporting
documentation evidencing the calculation of the amount of such fees and
expenses. For the avoidance of doubt, (i) the fees, costs and expenses of
Seaport Global Securities LLC, serving as placement agent, shall be expenses of
the Company and (ii) this Section 10.7 shall not affect the Company’s
obligations under Section 9.1.

10.8.    Assignment. None of the parties may assign its rights or obligations
under this Agreement or designate another Person (i) to perform all or part of
its obligations under this Agreement or (ii) to have all or part of its rights
and benefits under this Agreement, in each case without the prior written
consent of (x) the Company and (y) the Purchasers; provided, unless otherwise
expressly provided in any other provision of this Agreement, that the Purchasers
may assign their rights and obligations under this Agreement to one or more of
its Affiliated Entities without the prior written consent of the Company. In the
event of any assignment in accordance with the terms of this Agreement, the
assignee shall specifically assume and be bound by the provisions of the
Agreement by executing a writing agreeing to be bound by and subject to the
provisions of this Agreement and shall deliver an executed counterpart signature
page to this Agreement.

 

- 38 -



--------------------------------------------------------------------------------

10.9.    Confidential Information.

(a)    The Purchasers acknowledge that from time to time, the Purchasers may be
given access to non-public, proprietary information with respect to the Company
(“Confidential Information”). For purposes hereof, for the Purchasers,
Confidential Information does not include, however, (i) information which is or
becomes generally available to the public in accordance with law other than as a
result of a disclosure by the Purchasers or their directors, managing members,
officers, employees, agents, legal counsel, financial advisors, accounting
representatives or potential funding sources (“Representatives”) or their
Affiliates, subsidiaries or franchisees in violation of this Section 10.9 or any
other confidentiality agreement to which the Company is a party or beneficiary,
(ii) is, or becomes, available to the Purchasers on a non-confidential basis
from a source other than the Company or any of its Affiliates or any of its
Representatives, provided, that such source was not known to the Purchasers
(after reasonable investigation) to be bound by a confidentiality agreement
with, or any other contractual, fiduciary or other legal obligation of
confidentiality to, us or any of our subsidiaries or any of the Company’s
representatives, (iii) is already in the Purchasers’ possession (other than
information furnished by or on behalf of the Company or directors, officers,
employees, representatives and/or agents of the Company), or (iv) is
independently developed by the Purchasers without violating any of the
confidentiality terms herein. The Purchasers agree (i) except as required by law
or regulatory or legal process, to keep all Confidential Information
confidential and not to disclose or reveal any such Confidential Information to
any Person other than to its Affiliates and its and their respective
Representatives who need to know the Confidential Information for the purpose of
evaluating, monitoring or taking any other action with respect to the investment
by the Purchasers in the Securities and to cause those Affiliates and
Representatives to observe the terms of this Section 10.9 and (ii) not to use
Confidential Information for any purpose other than in connection with
evaluating, monitoring or taking any other action with respect to the investment
by the Purchasers in the Securities.

(b)    The Purchasers acknowledge that the United States securities laws
prohibit any person who has received material, nonpublic information regarding
the Company from the Company from purchasing or selling securities of the
Company and the Purchasers agree that for as long as the Purchasers possess any
Confidential Information that is material to the Company it will not purchase or
sell any securities of the Company in violation of such laws.

10.10.    Third Parties. Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the parties to this Agreement any
rights, remedies, claims, benefits, obligations or liabilities under or by
reason of this Agreement, and no Person that is not a party to this Agreement
(including any partner, member, shareholder, director, officer, employee or
other beneficial owner of any party to this Agreement, in its own capacity as
such or in bringing a derivative action on behalf of a party to this Agreement)
shall have any standing as a third party beneficiary with respect to this
Agreement or the transactions contemplated hereby; provided that (x) Article 9
shall be for the benefit of and shall be enforceable by each of the Indemnified
Persons, (y) Section 10.14 shall be for the benefit of and shall be enforceable
by each of the Specified Persons and (z) all of the provisions of this Agreement
are for the benefit of and shall be enforceable by any Affiliated Entity that
owns any Securities.

 

- 39 -



--------------------------------------------------------------------------------

10.11.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

10.12.    Entire Agreement; Amendments. This Agreement and the other Transaction
Agreements constitute the entire agreement between the parties hereto respecting
the subject matter hereof and supersedes all prior agreements, negotiations,
understandings, representations and statements respecting the subject matter
hereof, whether written or oral. No modification, alteration, or change in any
of the terms of this Agreement shall be valid or binding upon the parties hereto
unless made in writing and duly executed by the Company and the Purchasers. The
Company, on the one hand, and the Purchasers, on the other hand, may by an
instrument signed in writing by such parties waive the performance, compliance
or satisfaction by the Purchasers or the Company, respectively, with any term or
provision hereof or any condition hereto to be performed, complied with or
satisfied by the Purchasers or the Company, respectively.

10.13.    Survival. Except with respect to the representations and warranties
contained in Section 3.1, Section 3.4, Section 3.5, Section 3.6(ii),
Section 3.10, Section 3.12, Section 3.13 and Section 3.14 (which shall survive
until the applicable statute of limitations), the representations and warranties
contained in this Agreement shall terminate upon the first to occur of (x) the
twelve (12) month anniversary of the Closing or (y) the termination of this
Agreement pursuant to Section 8.1 hereof.

10.14.    Recourse.

(a)    Notwithstanding anything to the contrary in this Agreement and without
diminution of the rights to seek specific performance as acknowledged and
granted in Section 5.6, the Purchasers’ liability for any liability, loss,
damage or recovery of any kind (including special, exemplary, consequential,
indirect or punitive damages or damages arising from loss of profits, business
opportunities or goodwill, diminution in value or any other losses or damages,
whether at law, in equity, in contract, in tort or otherwise) arising under or
in connection with any breach of this Agreement (whether willfully,
intentionally, unintentionally or otherwise) or the failure of the Closing to
occur for any reason or otherwise in connection with the transactions
contemplated by any Transaction Agreement or in respect of any oral
representations made or alleged to have been made in connection therewith shall
be no greater than $17,500,000 and the Purchasers shall have no further
liability or obligation relating to or arising out of this Agreement or the
transactions contemplated hereby or any other Transaction Agreement in excess of
such amount.

(b)    Notwithstanding the fact that the Purchasers are limited partnerships, by
their acceptance of the benefits of this Agreement, the Company acknowledges and
agrees that it has no right of recovery against, no recourse shall be had
against and no personal liability shall attach to, any former, current and
future direct or indirect equityholders, controlling persons, stockholders,
directors, officers, employees, agents, Affiliates, members, managers, general
or limited partners, attorneys or other representatives of the Purchasers, or
any of their respective successors or assignees or any of the former, current
and future direct or indirect equityholders, controlling persons, stockholders,
directors, officers, employees, agents,

 

- 40 -



--------------------------------------------------------------------------------

Affiliates, members, managers, general or limited partners, lenders, attorneys
or other representatives or successors or assignees of any of the foregoing (in
each a “Specified Person” and together, the “Specified Persons”), whether by or
through attempted piercing of the corporate (or limited liability company or
limited partnership) veil, by or through a claim (whether at law or equity in
tort, contract or otherwise) by or on behalf any of the Specified Person, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any applicable law, or otherwise, except, for the avoidance of doubt, for its
rights to recover from the Purchasers (but not any other Person) under and to
the extent provided in this Agreement; it being agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any Specified Person for any obligation of the Purchasers or any of
their successors or permitted assigns under this Agreement or any documents or
instrument delivered in connection herewith or in respect of any oral
representations made or alleged to have been made in connection herewith or for
any claim (whether at law or in equity or in tort, contract or otherwise) based
on, in respect of, or by reason of such obligation or their creation. Recourse
against the Purchasers under this Agreement subject to the limitations and
conditions set forth herein, together with any right to specific performance
pursuant to Section 5.6 of this Agreement, shall be the sole and exclusive
remedy of the Company and all of its Affiliates against the Purchasers and any
Specified Person in respect of any liabilities or obligations arising under, or
in connection with, this Agreement or in connection with the failure of the
Closing to be consummated for any reason or in respect of any representations
made or alleged to be made in connection therewith, whether at law or in equity,
in contract, in tort or otherwise. Nothing set forth in this Agreement shall
confer or give or shall be construed to confer or give to any Person other than
the Company (including any Person acting in a representative capacity) any
rights or remedies against any Person other than the Purchasers as expressly set
forth herein.

[Remainder of Page Intentionally Left Blank.]

 

- 41 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY: GASTAR EXPLORATION INC. By:  

/s/ J. Russell Porter

Name:   J. Russell Porter Title:   President and Chief Executive Officer

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASERS: AF V ENERGY I AIV A1, L.P. AF V ENERGY I AIV A2, L.P. AF V ENERGY I
AIV A3, L.P. AF V ENERGY I AIV A4, L.P. AF V ENERGY I AIV A5, L.P. AF V ENERGY I
AIV A6, L.P. AF V ENERGY I AIV A7, L.P. AF V ENERGY I AIV A8, L.P. AF V ENERGY I
AIV A9, L.P. AF V ENERGY I AIV A10, L.P. AF V ENERGY I AIV A11, L.P. AF V ENERGY
I AIV A12, L.P. AF V ENERGY I AIV A13, L.P. AF V ENERGY I AIV B1, L.P. By:   AF
V ENERGY I AIV GP, L.P.,   as general partner By:  

/s/ Jesse Yanocha

Name:   Jesse Yanocha Title:   Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

PURCHASERS AND PURCHASED SECURITIES

 

Purchaser Name

   Principal Amount of
Notes to be Purchased      Number of Firm Shares
to be Purchased  

AF V Energy I AIV A1 L.P.

     

AF V Energy I AIV A2 L.P.

     

AF V Energy I AIV A3 L.P.

     

AF V Energy I AIV A4 L.P.

     

AF V Energy I AIV A5 L.P.

     

AF V Energy I AIV A6 L.P.

     

AF V Energy I AIV A7 L.P.

     

AF V Energy I AIV A8 L.P.

     

AF V Energy I AIV A9 L.P.

     

AF V Energy I AIV A10 L.P.

     

AF V Energy I AIV A11 L.P.

     

AF V Energy I AIV A12 L.P.

     

AF V Energy I AIV A13 L.P.

     

AF V Energy I AIV B1 L.P.

        

 

 

    

 

 

 

TOTAL:

   $ 125,000,000        29,408,305  



--------------------------------------------------------------------------------

SCHEDULE II

LITIGATION MATTERS

 

1. Gastar Exploration Inc. v. Christopher McArthur (Cause No.: 2015-77605) 157th
Judicial District Court, Harris County, Texas. On December 29, 2015, Gastar
Exploration Inc. (“Gastar”) filed suit against Christopher McArthur (“McArthur”)
in the District Court of Harris County, Texas. Gastar alleges tortious
interference with an existing contract. McArthur has filed a general denial.

 

2. Torchlight Energy Resources, Inc., Torchlight Energy, Inc. v. Husky Ventures,
Inc., et al., (Cause No. 429-01961-2016) 429th Judicial District Court in Collin
County, Texas. Torchlight Energy Resources, Inc. and Torchlight Energy, Inc.
(collectively “Torchlight”) brought a lawsuit against Gastar, two of its
executive officers, its chairman of the board of directors and a former director
of Gastar on May 3, 2016 in Collin County, Texas. Torchlight alleges multiple
causes of action against Gastar and its officers and directors arising out of
the sale of Torchlight’s assets and other business dealings it had with Husky
Ventures, Inc.

 

3. Eagle Natrium, LLC v. Gastar Exploration USA, Inc., G.D. No. 14-007208
pending in Allegheny County, Pennsylvania. Gastar filed a commercial tort claim
against Eagle Natrium, LLC claims for lost revenues, rig up costs and rig down
damages of approximately $6 million.



--------------------------------------------------------------------------------

SCHEDULE III

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE IV

PARTIES TO LOCK-UP AGREEMENTS

J. Russell Porter

Michael A. Gerlich

Keith R. Blair

Henry J. Hansen

Jerry R. Schuyler

John H. Cassels

Randolph C. Coley

Stephen A. Holditch

Robert D. Penner

Henry Hansen

Trent Determann



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INDENTURE

See attached.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT

See attached.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTERCREDITOR AGREEMENT

See attached.



--------------------------------------------------------------------------------

EXHIBIT D

CORPORATE LEGAL OPINION MATTERS

 

1. The Company is validly existing as a corporation and in good standing under
the laws of the State of Delaware, with the corporate power and authority to own
or lease, as the case may be, and to operate its properties and conduct the
businesses in which it is currently engaged;

 

2. The Firm Shares have been duly authorized by all necessary corporate action
of the Company and, when issued and delivered by the Company to the Purchasers
upon payment therefor in accordance with the Purchase Agreement, will be validly
issued, fully paid and non-assessable;

 

3. The equity holders of the Company have no preemptive rights with respect to
the Firm Shares under federal law, the General Corporation Law of the State of
Delaware (the “DGCL”) or any agreement filed as an exhibit to the Company’s SEC
Reports to which the Company is a party or by which the Company may be bound;

 

4. The Purchase Agreement, the Registration Rights Agreement and the Indenture
have been duly authorized, executed and delivered by the Company; the Purchase
Agreement, the Registration Rights Agreement and the Indenture constitute the
legal, valid and binding obligations of the Company, enforceable in accordance
with their terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar laws affecting creditors’ rights
generally or by general principles of equity, including principles of commercial
reasonableness, fair dealing and good faith;

 

5. The Notes have been duly authorized, executed and delivered by the Company;
the Notes, when duly authenticated as provided in the Indenture and paid for as
provided in the Purchase Agreement, will constitute the valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar laws affecting creditors’ rights
generally or by general principles of equity, including principles of commercial
reasonableness, fair dealing and good faith.

 

6. The shares of Common Stock initially issuable upon conversion of the Notes
(assuming, for this purpose, that the Notes are converted solely into shares of
Common Stock (and cash in lieu of fractional shares) and are converted at the
maximum “make-whole” conversion rate provided for in the Indenture) have been
duly authorized and reserved for issuance upon such conversion and, assuming the
Notes have been delivered to and paid for by the Purchasers in accordance with
the terms of the Purchase Agreement, when such shares of Common Stock are issued
upon conversion of the Notes, will be validly issued, fully paid and
nonassessable; and the issuance of such shares of Common Stock upon conversion
of the Notes will not violate any preemptive or similar rights pursuant to
(i) any agreement or instrument filed as an exhibit to the Company’s SEC
Reports, (ii) the Certificate of Incorporation or Bylaws of the Company in
effect on the date hereof or (iii) the DGCL.



--------------------------------------------------------------------------------

7. No approval, authorization, license, registration, qualification, decree,
consent or order under any federal law, the DGCL, the laws of the State of New
York or approval, authorization, license, registration, qualification, decree,
consent or order of or filing with any U.S. federal, New York or Delaware
governmental or regulatory commission, board, body, authority or agency, is
necessary or required in connection with the issuance and sale of the Securities
or the consummation by the Company of the transactions contemplated by the
Purchase Agreement, the Registration Rights Agreement, the Indenture and the
Securities except for such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Securities by the
Purchasers (as to which we express no opinion) and except that we express no
opinion in this paragraph with respect to federal securities laws.

 

8. The execution, delivery and performance of the Purchase Agreement, the
Registration Rights Agreement, the Indenture and the Securities by the Company,
the issuance and sale of the Securities and the consummation of the transactions
contemplated by the Purchase Agreement, the Registration Rights Agreement, the
Indenture and the Securities do not and will not result in any breach or
violation of or constitute a default under (nor constitute any event which, with
notice, lapse of time or both, would result in any breach or violation of or
constitute a default under or give the holder of any indebtedness (or a person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a part of such indebtedness under) (or result in the
creation or imposition of a lien, charge or encumbrance on any property or
assets of the Company or any Subsidiary pursuant to) (i) any agreement or
instrument filed as an exhibit to the Company’s SEC Reports, (ii) the United
States federal laws, the DGCL, the laws of the State of New York, in each case,
of a kind typically applicable to such transactions, or (iii) any decree,
judgment or order applicable to the Company or any of its respective properties,
which decree, judgment or order is known by us; provided that with respect to
clause (ii) above, we state no opinion as to any federal or state securities or
Blue Sky laws or federal or state antifraud laws, rules or regulations.

 

9. Assuming the accuracy of the representations and warranties contained in the
Purchase Agreement, the sale and issuance of the Securities by the Company to
the Purchasers solely in the manner contemplated by the Purchase Agreement are
exempt from the registration requirements of the Securities Act and it is not
necessary to qualify the Indenture under the Trust Indenture Act of 1939, as
amended; provided, that, we express no opinion as to any subsequent sale or
resale; and

 

10. The Company is not now and, after giving effect to the issuance and sale of
the Securities by the Company and the applications of the proceeds therefrom,
the Company will not be required to register as an “investment company” within
the meaning of the Investment Company Act.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LOCK-UP AGREEMENT

See attached.